Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 1 of 113




           EXHIBIT 93
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 2 of 113



                                                                   Page 1

1
2         UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK
3         Case No. 11 Civ. 0691 (LAK)
          ----------------------------------------x
4         CHEVRON CORPORATION,
5                                         Plaintiff,
6                     - against -
7         STEVEN DONZIGER, et al.,
8                                         Defendants.
9         ----------------------------------------x
10                                    October 31, 2018
                                      9:13 a.m.
11
12
13                  DEPOSITION of JOHN VAN MERKENSTEIJN,
14      held at the offices of Gibson, Dunn &
15      Crutcher LLP, located at 200 Park Avenue,
16      New York, New York 10166, before Anthony
17      Giarro, a Registered Professional Reporter
18      and a Notary Public of the State of New
19      York.
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 3 of 113



                                                                   Page 175

1                             JOHN VAN MERKENSTEIJN
2       Watson.       He states, "Dear, colleagues,
3       here is my Chevron Ecuador story with
4       some revisions suggested by Steven at the
5       Greenpeace Deep Green Blog.                         We're going
6       to be pushing this out on social media
7       today and this weekend."                    Did you receive
8       this in September of 2017?
9               A            Presumably, yes.
10              Q            Does that refresh your
11      recollection at all as to whether the
12      story that Mr. Weyler wrote was paid for
13      out of investor funds?
14              A            Well, I don't know what the
15      relevance of that is.                 But that doesn't
16      tell me that.
17              Q            Were you aware that
18      Mr. Donziger had edited Mr. Weyler's
19      story?
20                           MR. DONZIGER:              Objection,
21             objection.        Irrelevant, beyond the
22             scope.      I'll stipulate that I helped
23             him edit it.          Where is this going?
24             I'll stipulate that I was involved in
25             a public pressure campaign to hold

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 4 of 113



                                                                   Page 176

1                             JOHN VAN MERKENSTEIJN
2              Chevron accountable for its
3              environmental contamination in
4              Ecuador.       You know that.                 Why are you
5              harassing this witness?                      He doesn't
6              know.     He invested money for all
7              these activities.              He already
8              testified to that.
9                            MS. NEUMAN:            Mr. Donziger,
10             you don't need to yell.                      We can hear
11             you.
12                           MR. DONZIGER:              I just wanted
13             to be sure.
14              A            I read it in this e-mail I
15      just saw.
16                           MS. NEUMAN:            I'll show the
17             witness a document we're going to
18             mark as Plaintiff's Exhibit 5408,
19             bearing the Bates number MKS908.
20                           (The above-referred-to
21             document was marked as Plaintiff's
22             Exhibit 5408 for identification, as
23             of this date.)
24              Q            This is an e-mail exchange
25      between yourself and Katie Sullivan and

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                      516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 5 of 113



                                                                 Page 180

1                             JOHN VAN MERKENSTEIJN
2               A            Yes.
3               Q            What are you referring to
4       when you say "give Zelman a piece of the
5       future payout"?
6               A            I wanted David to have some
7       rooting interest in the case, in case,
8       you know, anything ever came of it, he
9       would have something.
10              Q            And what was Mr. Zelman
11      going to provide in exchange for an
12      interest in the case?
13              A            David Zelman is an executive
14      coach.       And when I met Steven, I said,
15      One of the things, Steven, that would
16      benefit you, which I do with all my
17      friends, is to say, work with David
18      Zelman, it'll reinvigorate you, get you
19      back to Square 1.
20                           When I met Steven, he had
21      been through whatever 20 years of
22      litigation takes you to.                    So I thought he
23      could use spiritual uplifting.                      And David
24      as an executive coach is very effective
25      at that.        So most of the people I meet

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 6 of 113



                                                                      Page 181

1                             JOHN VAN MERKENSTEIJN
2       that need help, I introduce David Zelman
3       to that.
4               Q            To them to get executive
5       coaching?
6               A            Yeah.      Sort of reinvent your
7       life, is what he does.
8                            I mean just to tell you the
9       story real quick, so I asked David to do
10      that.       David was on board with me.                       David
11      went with me to Ecuador when I went to
12      Ecuador five years ago with Bill Twist
13      and Lynn Twist who had funded -- founded
14      this organization Pachamama.                         They took
15      us to a trip into the rain forest.                            We
16      hung out with the Ashwarya.                         I still
17      carry their bracelets from five years
18      ago.
19                           And that's where I started
20      to get really interested in this case
21      because I heard about all the pollution
22      in the north.           And the people in the
23      south are trying to prevent that from
24      happening.         David Zelman was with me on
25      that trip.         So he also really cared about

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                        516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 7 of 113



                                                                 Page 182

1                             JOHN VAN MERKENSTEIJN
2       this.
3                            And so when I said to him I
4       recently met Steven Donziger, you could
5       really help him, he volunteered to help.
6       And then I said to Steven he ought to
7       give him something so if anything ever
8       comes of all this or you settle it or
9       whatever, David at least gets something
10      for it.
11              Q            Do you know if Mr. Donziger
12      entered into such an agreement with
13      Mr. Zelman?
14              A            I believe so, yeah.
15              Q            So does Mr. Zelman currently
16      have an interest in the Ecuador judgment?
17              A            Well, I don't think it's
18      been canceled.           If they did it, I don't
19      think it's been canceled.
20                           But to be clear, David was
21      providing whatever help he was going to
22      provide.        I'm the guy who said you ought
23      to give him something.
24              Q            As compensation for helping
25      Mr. Donziger?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 8 of 113



                                                                 Page 183

1                             JOHN VAN MERKENSTEIJN
2               A            No.      Just be nice that he
3       had a rooting interest in the outcome.
4       This is what Steven's 20 years is all
5       about.
6                            MS. NEUMAN:              I'm going to
7              mark as Plaintiff's Exhibit 5411, a
8              document bearing the Bates numbers
9              JVM011236 to 237.
10                           (The above-referred-to
11             document was marked as Plaintiff's
12             Exhibit 5411 for identification, as
13             of this date.)
14              Q            It's an e-mail exchange from
15      December of 2016 that Mr. Zelman
16      forwarded to you that he originally
17      received from Mr. Donziger.
18                           In it, Mr. Donziger writes,
19      "David, I write to confirm our agreement
20      regarding consulting services you are
21      providing to me to develop my
22      professional capacities."
23                           It goes on to say, "In
24      exchange for you providing me with
25      $14,000 worth of such services, I pledge

                                   Veritext Legal Solutions
     212-267-6868                    www.veritext.com                 516-608-2400
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 9 of 113



                                                                 Page 184

1                             JOHN VAN MERKENSTEIJN
2       you an interest in the Ecuador judgment
3       from my fees should they be collected."
4       Do you see that?
5               A            Yes.
6               Q            Is this the agreement that
7       you understand Mr. Donziger and
8       Mr. Zelman entered into?
9               A            Yes.
10              Q            And are you aware whether or
11      not Mr. Zelman provided services to
12      Mr. Donziger?
13              A            Yes.
14              Q            Yes, he did provide the
15      services?
16              A            Yes, he did.
17                           MS. NEUMAN:            I'm going to
18             mark as Exhibit 5412, a document
19             bearing the Bates numbers JVM2318 to
20             2319.
21                           (The above-referred-to
22             document was marked as Plaintiff's
23             Exhibit 5412 for identification, as
24             of this date.)
25              Q            It's an e-mail from

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                   516-608-2400
    Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 10 of 113



                                                                Page 252

1
2                                C E R T I F I C A T I O N
3
4
5                   I, ANTHONY GIARRO, a Shorthand
6       Reporter and a Notary Public, do hereby
7       certify that the foregoing witness, JOHN
8       VAN MERKENSTEIJN, was duly sworn on the
9       date indicated, and that the foregoing, to
10      the best of my ability, is a true and
11      accurate transcription of my stenographic
12      notes.
13                  I further certify that I am not
14      employed by nor related to any party to
15      this action.
16
17
18                     <%5259,Signature%>
                      ____________________
19                       ANTHONY GIARRO
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 11 of 113




            EXHIBIT 94
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 12 of 113


                               ACCREDITED TRANSLATION

                          Contracts. Reasons and Recommendations

Aaron Page /.25 (quarter point)

Aaron has worked over one hundred years as an attorney in this case, mostly without pay;

Joshua Rizack /.25

Josh helps with fund raising; he has worked4 -5 years mostly without pay organizing POINTS,
contracts, expenses and revenues. He is an expert in financing. In the future he will be key in
organizing investments and attracting more funds.

Patricio Salazar /.25

Attorney for the FDA and some plaintiffs. He has already worked 18 months without any pay.
Key role. He works until the end of the case.

Augustin Salazar /.25

Patricio's brother and excellent attorney for FDA/plaintiffs


Karen Hinton /.125 (eighth)

Has been the plaintiffs' spokeswoman in the   U.S.   and the world for years; has worked several
years without any pay.

Derek Snowdy DS/.125 (eighth)

Conducts investigations and political work in Canada; general protection.

John Phillips /.125 (eighth)

Part of the Canadian legal team. [English -language text]

Monitoring and other services in Canada; contacts with indigenous groups; Plan      B   attorney;
money protection.

Deepak Gupta and his law firm /.125

RICO Case appeal, including representing the two colleagues; he will erase debt of more than a
million.

Rick Friedman

Attorney in RICO Case (SRD's fee acknowledged by the plaintiffs)


                                                                         RIZACKPJD-0000521

                                                                               PLAINTIFF'S
                                                                                 EXHIBIT
                                                                               SASa
                                                                          g   /ars1I e AG-
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 13 of 113


                             ACCREDITED TRANSLATION

Zoe Littlepage

Ditto (SRD's fee acknowledged)

Glen Krevlin

Investor (SRD's fee acknowledged)

David Sherman,

Investors (SRD's fee acknowledged)

Eva Contact /.0612 (half of an eighth)
Consultant dealing with particular legal issues and settlement discussions. [English text]

Simon Billiness /.0612 (half of an eighth)
Consultant dealing with Shareholder outreach /public relations to make Chevron shareholders
aware of the case and actions of company. [English text]




                                                                   RIZACKPJD-0000522
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 14 of 113




                             RIVERA INTERPRETING, INC.
                            Tel. 310.621.7683     jrivera @riverainterpreting.com



  Oct. 2, 2018




                                 STATEMENT OF ACCREDITATIONS

  To Whom      It   May Concern:

   Jesús Rivera, affirm that am a certified judicial interpreter and translator of the
  I,                                  I




  Spanish and English languages. am certified and accredited by:
                                             I




        The Judicial Council of the State of California, since 2000 (No. 300764);
        The Administrative Office of the U.S. Courts, since 2006; and
        The American Translators Association (English H Spanish) since 2008.

  On Oct. 2, 2018,      I   translated from the Spanish into the English language these two
  documents:
       1.   "Contracts, Reasons and Recommendations" RIZACKPJD- 0000519 -20 (two pages)
       2.   "Contracts, Reasons and Recommendations " RIZACKPJD- 0000521 -22 (two pages)


  Iaffirm that translated these documents accurately, correctly and to the best of my
                    I


  ability.

  Sincerely,




  Jesús Rivera




                                          www.RiveraInterpreting.corn
                                                 Los Angeles
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 15 of 113




                         Contratos. Razones y Recomendaciones

  Aaron Page /.25 (cuarto de un punto)

  Aaaron ha trabajado como abogado mas de cien anos en el caso, la mayoria sin pago;

  Joshua Rizack /.25

  Josh ayuda en le recolecta de plata; ha trabajado 4 -5 years mayormente sin pago
  organizando los puntos, contratos, gastos y ingresos Es experto en financiamiento.
  En el future va a ser clave en organizer inversiones y atraer mas plata.

  patricio Salazar/.25

  Abogado de FDA y algunos demandantes. Ya ha trabajado 18 meses sin pago
  ningun. Papel clave. Trabaja hasa el fin del caso.

  Augustin Salazar /.25

  Hermando de Patricio y abogado excelente de FDA/demandantes


  Karen Hinton /.125 (octavo).

  Esporta voz de los demandantes en EEUU y el mundo por anos; ha trabajado varios
  anos sin pago ningun.

  Derek Snowdy DS/.125 (octavo)

  Hace investigaciones y trabajo politico en Canada; proteccion general.

  John Phillips /.125 (octavo)

  Part of the Canadian legal team.

  Monitoreo y otros servicios en Canada; contactos con grupos indigenas; abogado
  Plan B; proteccion de plata.

  Deepak Gupta y su bufete /.125

  Apelacion del caso RICO, incluso representacion de los dos companeros; mas de un
  millon en deuda que va a borrar.

  Rick Friedman

  Abogado en caso RICO (honoraria de SRD reconocido por los demandantes)



                                                               RIZACKPJD-0000521
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 16 of 113




  Zoe Littlepage

  Ditto (Honorario de SRD reconocido)

  Glen Krevlin

  Inversionista (Honorario de SRD reconocido)

  David Sherman

  Inversionistas (Honorario de SRD reconocido)

  Eva Contacto /.0612 (mitad de octavo)
  Consultant dealing with particular legal issues and settlement discussions.

  Simon Silliness /.0612 (mitad de octavo)
  Consultant dealing with Shareholder outreach /public relations to make Chevron
  shareholders aware of the case and actions of company.




                                                             RIZACKPJ D-0000522
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 17 of 113




              ©    Contractos.Recomendations[3] Properties                              X

              General      Security   Details    Previous Versions


                   Property           Value                                         A

                    Origin _...
                   Authors            Steven Donziger
                   Last saved by      Josh Rizack
                   Revision number 2
                   Version number
                   Program name       Microsoft Macintosh Word
                   Company
                   Manager
                   Content created    9/26/2016 8:32 PM
                   Date last saved    9/26/2016 8:32 PM
                   Last printed       8/29/2016 2:03 PM
                   Total editing time 00:00:00

                    Content
                   Content status
                   Content type       application /vnd.openxmlfomiats-offi...
                   Pages              2
                   Word count         263
                   Character count    1503                                          V

                  Remove Properties and Personal Information



                                                OK            Cancel      I     Apply
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 18 of 113




            EXHIBIT 95
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 19 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 20 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 21 of 113




            EXHIBIT 96
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 22 of 113




                                                             PCFord_000018
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 23 of 113




                                                             PCFord_000019
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 24 of 113




            EXHIBIT 97
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 25 of 113


From:               Aaron Marr Page
To:                 Neuman, Andrea E.
Subject:            Objections to subpoenas dated 10/1/2018
Date:               Monday, October 15, 2018 11:55:52 PM


[External Email]

Dear Andrea,
I am in receipt of your subpoenas dated 10/1/2018 to me (in Iowa) and my solo practice Forum Nobis PLLC (in
Washington DC). I provide my preliminary objections below. However, let me begin with a few observations.
I am not unwilling to cooperate with you on a voluntary production, subject to appropriate confidentiality, non-
waiver, and burden-sharing protocols, of non-privileged and redacted documents pertaining to my assistance with
the litigation financing efforts of Mr. Donziger since the issuance of the RICO Judgment. The battle lines on the
propriety of such financing are fairly clearly drawn: Mr. Donziger’s good faith basis to proceed with financing
interests in the Ecuadorian judgment other than his, prior to any collection on the judgment, has been repeatedly
explained in response to your contempt claims. Nonetheless, I recognize that Judge Kaplan has allowed you some
investigation to ensure that the nature of the financing was indeed as I have just described. I believe the discovery
you have taken from Ms. Sullivan is sufficient in this regard, and I object the basis of the sufficiency of Ms. Sullivan’s
production below, but I am nonetheless willing to discuss further production as necessary to satisfy legitimate
outstanding issues of investigation.
While the opening document Requests in Exhibit A to your subpoenas are at least facially directed at relevant
documents in this regard, the Requests quickly devolve into a farce of overbreadth, undue burden, and the targeting
of obviously privileged matter. Your Request No. 6 demands “ALL DOCUMENTS reflecting ANY COMMUNICATION
between YOU and DONZIGER.” This is not in good faith. You know perfectly well I have a retainer agreement to
provide legal advice to Mr. Donziger, that you are required under Rule 26 to seek “nonprivileged matter,” and
required under Rule 45 to take “reasonable steps to avoid imposing undue burden”—including the burden of
moving to quash ridiculously overbroad and intrusive Requests. I respectfully believe your decision to propound this
Request is inconsistent with your ethical duties as an attorney and will expose you sanctions under Rule 45(d),
including my lost earnings and reasonable attorney’s fees related to quashing this Request, if you fail to withdraw it,
and to take other reasonable steps necessary to avoid imposing an undue burden and only target information
relevant to the litigation financing basis of your contempt claims. It is difficult to proceed with the assessment of
appropriately responsive documents regarding other requests with an all-consuming request like this in the
background.
I am also going to ask that you refrain from unfounded personal attacks and rhetorical excess as we go through this
process. In your recent papers filed before Judge Kaplan, you noted the existence of a retainer payment from Mr.
Donziger to me in May of this year. Your papers reflected awareness of the regular invoices I provide to Mr.
Donziger and the FDA for my legal services. Yet you chose to describe this payment as a “kickback.” Such rhetoric is
gratuitous, defamatory, and unprofessional. You are litigating the appropriateness of the litigation financing, but Mr.
Donziger has clearly articulated the basis for his position that the financing efforts were appropriate; it is simply an
issue under dispute. There is no reason we cannot litigate it in the regular fashion without resorting to the rhetorical
smears and attacks exemplified by the “kickback” language.
I hereby request a telephonic meet-and-confer to discuss the possibility of a voluntary production agreement that
would give you access to relevant litigation finance-related documents under appropriate safeguards and burden-
sharing protocols. I believe the production of non-privileged material should be sufficient to establish the nature
and scope of all litigation finance-related efforts to the extent I have been exposed to them. To the extent you
disagree after reviewing the non-privileged material, and can articulate reasons, we can discuss the possibility of
safeguarded access to redacted privileged or potentially-privileged material as appropriate.
Because I hope and expect that such an agreement will resolve the demands made in the subpoenas, I will state my
specific objections below in summary fashion. In support of my privilege claims, I also set out my initial assessment
of the numerous, substantial categories of privileged documents that are inappropriately targeted by your Requests
as written—again, in summary fashion due to my expectation that we can resolve this process with a tailored
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 26 of 113


voluntary production. The burden of preparing a detailed privilege log would of course be extreme, requiring
literally hundreds of hours of my time, as described below.
I also note that I am in possession of three boxes of documents that Ms. Sullivan’s lawyer Frank Libby sent to me (at
his insistence) earlier this year. I believe the documents are the property of Mr. Donziger and/or the FDA. Mr. Libby
told me that a document processing firm had produced an identical digital copy of the documents, which I expect
has already been produced to you. If you have a legitimate need to inspect the original documents, or to make your
own digital copy, I can make the documents available to you in due course. We can discuss this issue during our
telephonic conference.
General Objections:
     1. Privilege and work-product to the extent the Request calls for attorney-client communications and/or
         attorney opinion or fact work product. As noted, I am nonetheless willing to work with you on the
         production of non-privileged and redacted documents responsive to the Request under appropriate
         safeguards as described above.

    2. Undue burden to extent the same material has already been produced by Ms. Sullivan or others.

    3. Relevance to the extent the Request calls for documents that do not related to litigation finance efforts
        subject to the contempt claims, but rather seeks to intrude into constitutionally-protected speech,
        associational activity, strategic deliberations, and legitimately confidential personal and professional affairs.

    4. Undue burden to the extent the Request is substantially identical to another Request or subsumed in the
        scope of another Request.

    5. Vague.

    6. Overbroad re lack of sufficient temporal limitation.

Specific Objections:
AMP = Aaron Page; SRD = Steven Donziger; FN = Forum Nobis
   #      SUMMARY                                                    OBJECTIONS
   1      All docs re SRD/concert re monetize/profit from Ec J       1, 2
          since 3/4/14
   2      All docs re RICO dfds/concert re monetize/profit           1, 2
          from Ec J since 4/23/18
   3      All docs re AMP/concert re monetize/profit from Ec         1, 2
          J since 3/4/14
   4      All docs re comms between AMP and anybody                  1, 2, 3
          concerning “attempts by SRD, successful or not” to
          monetize/profit from Ec J since 3/4/14
   5      All docs re comms between AMP and anybody                  1, 2, 3
          concerning “attempts by any RICO dfds, successful
          or not” to monetize/profit from Ec J since 3/4/14
   6      All docs re any comms between AMP and SRD                  Flagrantly overbroad, unduly burdensome, and
                                                                     aimed at attorney-client privileged
                                                                     communications and attorney work product.
    7      All docs re any person who financially supported or       1, 2, 3
           invested, or was asked, or offered, since 3/4/14
    8      All docs re “utilization of the Ec J or any interest in   1, 2, 3, 5
           or portion thereof” to raise funds since 3/4/14
    9      All docs re any SRD property traceable to Ec J and        1, 2, 3. No documents exist because no property
           received since 3/4/14                                     “traceable” to the Ecuadorian Judgment exists
                                                                     according to how that term was defined by
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 27 of 113


                                                            Judge Kaplan on 4/25/2014.
 10   All docs re any RICO dfd property traceable to Ec J   1, 2, 3. No documents exist because no property
      and received since 4/23/18                            “traceable” to the Ecuadorian Judgment exists
                                                            according to how that term was defined by
                                                            Judge Kaplan on 4/25/2014.
 11   All docs re property AMP has received traceable to    1, 3. No documents exist because no property
      the Ec J since 3/4/14                                 “traceable” to the Ecuadorian Judgment exists
                                                            according to how that term was defined by
                                                            Judge Kaplan on 4/25/2014.
 12   Identical to 1                                        1, 2, 3, 4
 13   Identical to 2                                        1, 2, 3, 4
 14   Identical to 3                                        1, 2, 3, 4
 15   All docs re AMP interest in any recovery              1, 3
 16   All docs re any actual or potential past present or   1, 2, 3, 6
      future distribution of proceeds from Ec J
      enforcement
 17   All docs re media projects                            1, 3
 18   All docs re any payments/promises to SRD since        1, 2, 3, 4
      3/4/14
 19   All docs re any payments/promises to RICO dfds        1, 2, 3, 4
      since 4/23/18
 20   All docs re any payments/promises to AMP since        1, 3, 4
      3/4/14
 21   All docs re Trust                                     1, 3, 6
 22   All docs re any entity created to hold, etc, incl     1, 3, 6
      Amazonia
 23   All docs re Amazonia                                  1, 3, 4
 24   All docs re any dispute re any monies raised in       1, 3, 6
      connection with Ec J
 25   All docs re any agreement between SRD and             1, 3, 6
      UDAPT/FDA etc
 26   All docs re any agreement between AMP and             1, 3, 6
      UDAPT/FDA etc
 27   All docs re any agreement between SRD and RICO        1, 3, 6
      dfds
 28   All docs re any agreement between SRD and AMP         1, 3, 6
 29   All docs re any agreement between RICO dfds and       1, 3, 6
      AMP
 30   All docs re any agreement naming SRD as               1, 2, 3, 6
      representative of FDA etc
 31   All docs re any agreement naming AMP as               1, 2, 3, 6
      representative of FDA etc
 32   All docs re SRD accounts into which were deposited    1, 3, 6
      traceable funds
 33   Identical to 32                                       1, 3, 4, 6
 34   All docs re AMP accounts into which transfers were    1, 3, 6. Appropriate account statements showing
      made from SRD accounts                                extent of transfers from Donziger-related
                                                            accounts can be provided under appropriate
                                                            confidentiality and non-waiver safeguards.
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 28 of 113


   35     All docs re accounts used re enforcement                1, 3, 6
   36     All docs reflecting 5/10/16 transfer                    No responsive documents.
   37     All docs reflecting 7/19/16 transfer                    No responsive documents.
   38     All docs reflecting 10/6/16 transfer                    No responsive documents.
   39     All docs reflecting 10/21/16 transfer                   No responsive documents.
   40     All docs reflecting 12/19/16 transfer                   No responsive documents.
   41     All docs reflecting 2/21/17 transfer                    No responsive documents.
   42     All docs reflecting 5/8/18 of $342 from FN to           Responsive documents not already produced by
          Donziger                                                Ms. Sullivan can be provided under appropriate
                                                                  confidentiality and non-waiver safeguards.
   43     All docs reflecting 5/10/18 of $50 from Donziger to     Responsive documents can be provided under
          FN                                                      appropriate confidentiality and non-waiver
                                                                  safeguards.
   44     All docs re communications w Sullivan, incl Dropbox     1, 2, 3, 4
          materials and funds transfer communications
   45     All docs re investment agreement drafts                 1, 2, 4, 6
   46     All docs describing AMP services to Donziger or         1, 3, 6
          RICO dfds
   47     All docs re invoices from AMP to Donziger or RICO       1, 3, 6
          dfds
   48     All docs re Billenness or Mahoney invoices              3, 6
   49     All docs re communications with indivs re Ec            1, 3, 6
          litigation
Privilege
With respect to the assertion of attorney-client privilege and/or attorney work product, especially in response to
Requests 6, 16, 17, and 21-24, the following category-based log of potentially privileged documents and
communications is provided. This log, the preparation of which has already imposed an undue burden on me in light
of the flagrant overbreadth of many of the Requests, especially Request 6, is being compiled as diligently and quickly
as possible under the circumstances. I reserve the right to, and will, supplement and update this log as may be
necessary in the course of the adjudication of these subpoenas. As described above, I hope that good-faith
cooperation on a voluntary production agreement focused on litigation finance-related materials will obviate the
need to litigate privilege or work-product as regards these subpoenas. I note for the record that completion of the
log on an individual, document-by-document basis would require me to review, assess, log, and potentially describe
over 50,000 emails (as well as an unknown number of documents), which at an ambitious rate of 2 documents per
minute would require at least 400 hours of my time, not inclusive document search, organization, and production
time.
The category-based log provided below is consistent with my vigorous assertion of all applicable privileges and work
product protection with respect to documents targeted by the Requests. It may not be construed as intending or
effecting any waiver of any privilege or protection.
Claims
         P1: Attorney-client communications
                Attorney-client communications regarding the FDA or UDAPT includes communications with (or
                reflecting, in confidential communications to other litigation team members, information obtained
                from or given to) any of the following individuals, among others: Luis Yanza, Pablo Fajardo, Donald
                Moncayo, Julio Prieto, Juan Pablo Saenz, Paola Romero, Vanessa Barham, Humberto Piaguaje,
                Hugo Camacho Naranjo, Javier Paiguaje, Ermel Chavez, Carmen Aguilar, Santiago Huanca, Oscar
                Herrera, Verónica Asimbaya, Juan Aulestia, Patricio Salazar, Agustín Salazar, Angel Cajo, Carmen
                Cartuche Uchuari, Carlos Guaman, Gladys Huanca, Alejandro Soto, Medardo Zhingre, Rosa Chimbo
                Tanguila, Maria Rodriguez Barcenas, María Viveros Cusangua, Jose Ipiales Chicaiza, Segundo
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 29 of 113


            Amanta Milán, Francisco Tanguila Grefa, Heleodoro Patarón Guaraca, José Gabriel Revelo, María
            Clelia Reascos Revelo, Orlando Guarnizo Mocha, Daniel Saavedra, Santos Arrobo, Luz Cusangua,
            Manuel Salazar, Wuilmo Moreta, Marco Ajila, and others.
     P2: Confidential material reflecting privileged attorney-client information
     P3: Fact work product prepared for litigation
     P4: Attorney opinion work product

 Approx. Date             To/From                             Description                            Claim
    Range
3/2014 - 7/2017   Donziger, Deepak             AMP/FN advice and assistance re appeal       P1, P2, P3, P4
                  Gupta/team (Greg Beck,       of Kaplan RICO judgment and petition for
                  Jon Taylor, others), John    certiorari
                  Campbell, Justin Marceau,
                  Rick Friedman/team, Zoe
                  Littlepage/team, Julio
                  Gomez, Burt Neuborne,
                  UDAPT, FDA, prospective
                  counsel, others
   7/2017 -       Donziger, prospective        AMP/FN advice and assistance re              P1, P2, P3, P4
   ongoing        counsel                      Donziger pro se opposition to attorneys
                                               fees and costs motions in RICO
                                               proceeding
   2/2017 -       Donziger, Rick Friedman,     AMP/FN advice and assistance re              P1, P2, P3, P4
   ongoing        prospective counsel          Donziger pro se litigation in NY Superior
                                               Court Appellate Division and DC Office of
                                               Disciplinary Counsel (re suspension)
2012 - ongoing    Donziger, Alan               AMP/FN advice and assistance re              P1, P2, P3, P4
                  Lenczner/team (Brendan       Ecuadorian Judgment enforcement
                  Morrison, others), Peter     litigation in Canada
                  Grant, John Phillips/team,
                  Anton Tabuns, Graham
                  Erion, FDA, UDAPT
2012 - ongoing    Donziger, Sergio             AMP/FN advice and assistance re              P1, P2, P3, P4
                  Bermudes/team (Fabiano       Ecuadorian Judgment enforcement
                  Robalinho, Antonia de        litigation in Brazil
                  Araujo Lima), FDA, UDAPT
2017 - ongoing    Donziger                     AMP/FN advice and assistance re              P1, P2, P3, P4
                                               violations of Donziger’s human rights
  11/2013 -       Donziger, FDA, UDAPT         AMP/FN advice and assistance re              P1, P4
   ongoing                                     Constitutional Court proceeding in
                                               Ecuador
2010 - ongoing    Donziger, FDA, UPDAT         AMP/FN advice and assistance re litigation   Some documents
                                               strategy and client organization issues in   may contain P1,
                                               Ecuador                                      P2, P4
2010 - ongoing    Donziger, FDA, UDAPT         AMP/FN advice re Chevron/Ecuador BIT         Some documents
                                               arbitration                                  may contain P1,
                                                                                            P4
2010 - ongoing    Donziger, Karen Hinton,      AMP/FN advice re content of Donziger         Some documents
                  FDA, UDAPT                   public communications                        may contain P1,
                                                                                            P4
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 30 of 113


 8/2016 - 3/2018   Donziger, Sullivan, Rizack,   AMP/FN advice and assistance re litigation   Some documents
                   others                        finance efforts                              may contain P1,
                                                                                              P4
  2010 - ongoing   Donziger                      AMP/FN advice re litigation strategy re      Some documents
                                                 Chevron litigation                           may contain P1,
                                                                                              P2, P4
  2014 - ongoing   Donziger, other counsel       Discussion of non-Chevron-related            P4
                                                 prospective litigation
Sincerely,
Aaron Marr Page
Forum Nobis PLLC
513 Capitol Court NE, Suite 100
Washington, D.C. 20002
(202) 618 2218
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 31 of 113




            EXHIBIT 98
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 32 of 113




                     international law * human rights * the environment



                                        PRESS RELEASE

    U.S. Attorney Steven Donziger Files Human Rights Petition Claiming U.S. Judicial
     Authorities Failed to Protect Him from Vicious Chevron Retaliation Campaign

 Case Raises Larger Issues of Corporate “SLAPP” Retaliation Lawsuits Against Critics and
Human Rights Advocates; Global Witness, Greenpeace, and UN Agencies Monitoring Situation
                                   and Raising Alarms

Washington, D.C. / Sept. 25, 2018 – Renowned U.S. human rights attorney Steven Donziger, who
has helped impoverished communities in the Ecuadorian Amazon maintain a global litigation and
advocacy effort against Chevron for over 25 years, filed a petition with the Inter-American
Commission on Human Rights (IAHCR) on Monday. The petition details how Donziger has
suffered a massive campaign of retaliatory litigation and media attacks from Chevron that has been
facilitated by U.S. judicial and other institutions. Chevron has openly bragged of its efforts to
“demonize Donziger,” has frozen Donziger’s bank accounts, and recently asked a U.S. court to
imprison him.

The new petition raises broader issues of the ability of corporations to abuse the legal process to
silence critics and punish adversaries with “Strategic Lawsuits Against Public Participation,” or
SLAPPs. The SLAPP problem has been identified for decades, but recent years have seen a
massive uptick in such cases. Greenpeace, Human Rights Watch, and other organizations recently
launched a national campaign to raise awareness and push back on SLAPPs, using the Twitter
hashtags #SLAPPtaskforce and #ProtectTheProtest. The groups identify Chevron’s attacks on
Donziger as the seed from which a whole new generation of attacks has grown.

Judicial harassment of human rights defenders by corporations and governments is also a high-
profile issue for human rights organizations and UN agencies at the global level. The UN has a
dedicated research office or “rapporteur” focused on the problem, and organizations including
Amnesty International, Global Witness, and Frontline Defenders regularly issue reports expressing
alarm at the growing incidence of retaliation. Global Witness recently indicated that it would be
closely monitoring the Donziger case.

While the retaliation and outright “demonization” of Donziger has been driven by Chevron, acting
as a private party hoping to “taint” the legitimacy of the $12 billion environmental liability that
four layers of Ecuadorian courts have imposed on the company, the petition asserts that ultimately
responsibility lies with the U.S. institutions which have tolerated, facilitated, and at times openly
encouraged the attacks.

In one example of the problematic judicial conduct in the case, in September 2010, U.S. federal
judge Lewis A. Kaplan mocked Donziger from the bench as a supposed “plaintiff’s lawyer” with
a big “imagination” for daring to sue Chevron in Ecuador. Shortly thereafter, Chevron filed a civil
“racketeering” lawsuit against Donziger and the U.S. judge, Lewis A. Kaplan, took extraordinary
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 33 of 113
Page 2 | 4



steps to assign it to himself. At the first hearing in the racketeering case, Kaplan praised Chevron
as “a company of considerable importance to our economy” and worried that U.S. consumers
would be hurt by enforcement of the Ecuadorian environmental liability. “I don’t think there is
anybody in this courtroom who wants to pull his car into a gas station to fill up and finds that there
isn’t any gas there because [Donziger’s clients have enforced their environmental judgment] in
Singapore or wherever else,” the judge said.

Kaplan refused to seat a jury—unprecedented in a racketeering case—and ultimately decided the
merits of Chevron’s claims himself, in a 500-page decision that concluded that the Ecuadorian
environmental judgment was tantamount to “extortion” by Donziger against Chevron. The court
acknowledged it could not stop efforts to enforce the judgment in other countries, but issued the
lengthy decision in response to Chevron’s calls for “a freestanding determination” of the facts as
Chevron saw them, that the oil company could then use to try to shut down enforcement efforts
elsewhere.

Kaplan’s judgment was decided under a low civil standard of proof—“more likely than not”—
even though it purported to find Donziger responsible for criminal acts under U.S. federal law that
normally require findings “beyond a reasonable doubt.” Other authorities, such as the lawyer
“grievance” committee in New York which regulates the licensing of attorneys, are now seeking
to strip Donziger of his license to practice law based on this alleged criminal responsibility. The
New York state court hearing the matter has preliminarily decided it can invoke “collateral
estoppel,” refusing to hear any of Donziger’s evidence or claims of innocence on account of Judge
Kaplan’s decision, even though many of Kaplan’s findings have been contradicted by four layers
of Ecuadorian courts and effectively disproven in collateral proceedings.

“What seems to be happening to Steven Donziger, given evidence in the public domain, is a serious
case of judicial harassment - a sham process, wrapped up by the gentile world of the New York
Bar as legitimate,” said Simon Taylor, a co-founder and director of Global Witness. “Instead, the
attacks on Steven seem to have all the hallmarks of the kind of bullying and persecution we have
documented and witnessed in countries around the world, where threats to corporate interests result
in vicious counter-attacks. I am particularly concerned about what appears to be a continuing
effort, invoking collateral estoppel, to deny Mr Donziger a public hearing to defend himself and
to provide evidence.

“Mr Donziger now appears to have joined a long list of the persecuted, and I am particularly
shocked that this is taking place in New York—a jurisdiction with a proud reputation for its fight
against corruption and the corrupt,” Mr. Taylor added. “The fact that this is happening on the basis
of highly suspect evidence, and possibly false witness testimony, raises the distinct possibility that
Mr. Donziger is being framed. It is critical that this ‘process’ be monitored by all concerned to
protect the rule of law and the maintenance of free, open, and accountable societies - and that is
precisely what we will be doing.”

The central evidence in the racketeering trial against Donziger was testimony from a witness
recruited by elite corporate espionage firms on behalf of Chevron. The witness had an
acknowledged history of paying and receiving bribes and had actively sought to “sell” false
testimony and corrupt outcomes to both parties in the Ecuadorian environmental lawsuit. Chevron
has paid him in excess of $2 million, despite legal and ethical prohibitions on paying “fact”


                     international law * human rights * the environment
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 34 of 113
Page 3 | 4



witnesses. While Judge Kaplan credited the witness’ testimony in the racketeering trial, the witness
later admitted to intentionally lying on the stand in that trial, and the core of his testimony (claiming
that a bribe was agreed to but never paid in the Ecuador case) was disproven by a forensic analysis
of the Ecuadorian judge’s courthouse hard drives.

Donziger presented the petition with the assistance of Forum Nobis PLLC, a human rights firm in
Washington, D.C. that also represents the Ecuadorian communities that brought the environmental
lawsuit in Ecuador. Aaron Marr Page, the managing attorney at the firm who also litigates cases
involving the denial of human rights in U.S. state and federal courts, said that the case illustrated
the critical role of the Inter-American Commission as regards national justice systems, especially
in cases involving “important” domestic political and economic interests, situations of vast
disparities of resources, and other factors involved in the Donziger case.

“Americans hate to hear this, but our court systems, including our appellate and other curative
mechanisms, aren’t flawless,” said Page. “Just as in other systems in the hemisphere that we have
no problem criticizing, cases in our own system do sometimes go off the rails. The involvement
of ‘a company of considerable importance to our economy,’ as the courts characterized Steven’s
case, can in particular often lead to skewed results.”

Page added that certain features of the U.S. justice system made it particularly vulnerable to abuse,
including the availability of the “civil racketeering” action—called by one judicial critic “the
litigation equivalent of a thermonuclear device”—as well as the enormous financial costs of
litigating in a system distinguished by its elaborate document discovery protocols and motion
practice burdens, which can make it impossible less well-resourced human rights defenders to fight
off even the most bogus claims . “It all leads to the cynical aphorism all lawyers dislike but
recognize: ‘you get the justice you pay for,’” said Page. Chevron is reported to have spent well
over $1 billion in legal fees and expert costs in its prosecution of the civil case against Donziger.

In the four years since the racketeering judgment, Chevron has kept up a steady press of discovery
requests, contempt motions, and other legal harassment techniques to keep Donziger tied up in
court. “I know this is all an attempt to silence legitimate advocacy and help Chevron escape from
its responsibility for the hundreds of toxic waste pits abandoned at its former operations sites in
Ecuador,” Donziger said. “But that doesn’t make it any easier to bear personally, especially when
the attacks are starting to threaten my ability to provide for my wife and son.”

A particularly disturbing feature of the racketeering trial was that Chevron, two weeks prior to
trial, agreed to forfeit “all money damages claims” against Donziger because that allowed Judge
Kaplan to refuse to seat a jury and instead decide the merits of Chevron’s claims himself. It was
widely reported at the time that mock juries assembled by Chevron’s legal team were rejecting the
company’s claims. Despite having forfeited its money damages claims, Chevron later moved
Kaplan to order $33 million in money judgments against Donziger. After Judge Kaplan began
granting these requests, Chevron froze Donziger’s bank accounts and has recently asked Kaplan
to send Donziger to jail until he complies with certain requests to transfer his property to Chevron.

The Inter-American petition raises claims of denial of due process on multiple grounds, and
violation of the rights to freedom of association, expression, privacy, and property, as guaranteed
by the American Declaration of the Rights and Duties of Man and other international agreements.


                      international law * human rights * the environment
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 35 of 113
Page 4 | 4



The petition already has received significant attention from the leading civil society groups already
mentioned, as well as leading First Amendment lawyers, environmentalists, and Indigenous
leaders around the world.

The following media articles detail the treatment by Mr. Donziger by U.S. authorities over the last
few years:

    •   Rex Weyler, Chevron’s SLAPP suit against Ecuadorians (Greenpeace, 2018)
    •   Katie Redford, The New Corporate Playbook, Or What To Do When Environmentalists
        Stand In Your Way (Huffington Post, 2016)
    •   Alexander Zaitchek, Sludge Match: Inside Chevron’s $9 Billion Legal Battle With
        Ecuadorean Villagers (Rolling Stone, 2014)

The following videos discuss the merits of the underlying environmental litigation that Mr.
Donziger assisted with in Ecuador:

    •   A Cancer in the Amazon (TeleSUR, 2018)
    •   The true story of Chevron’s Ecuador Disaster (Amazon Defense Coalition, 2012)
    •   The Chevron Tapes (Amazon Watch, 2015) (Chevron internal video produced by a whistle-
        blower showing Chevron technicians discovering oil contamination at inspections sites that
        the company’s technicians later sought to hide from the Ecuadorian court)
    •   A documentary on Mr. Donziger from his website, http://stevendonziger.com/



For more information, contact:

        Aaron Marr Page
         Managing Attorney
        Forum Nobis PLLC
        Tel. 202-618-2218
        aaron@forumnobis.org




                     international law * human rights * the environment
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 36 of 113

inter national law * human rights * the environment
                                                                                    Aaron Marr Page
     Forum Nobis pllc                                                                Managing Attorney
                                                                                 Forum Nobis PLLC
          A PROFESSIONAL                                               1015 15th Street NW, Ste 1110
         LIMITED LIABILITY                                                   Washington, D.C. 20005
             COMPANY
                                                                                     +1 202 618 2218
                                                                              aaron@forumnobis.org




                             HUMAN RIGHTS PETITION
                                       of
                              STEVEN R. DONZIGER




                                 Briefing Memorandum

            U.S. attorney Steven Donziger, who has represented indigenous and
            other Ecuadorian Amazon communities in the historic
            environmental case against Chevron Corporation for over 25 years,
            is petitioning the Inter-American Commission on Human Rights,
            claiming that by embracing Chevron’s retaliatory litigation and
            “demonization” campaign against him, U.S. judicial bodies and
            other public authorities have inflicted and enabled severe violations
            of his rights to due process, freedom of expression and association,
            privacy, and property under applicable international human rights
            instruments. This Briefing Memorandum serves to apprise the
            public of the content of the petition, the disturbing facts of the
            persecution suffered by Mr. Donziger, and the larger context of the
            threat that such attacks pose to human rights and environmental
            advocacy more broadly.
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 37 of 113




                                   OVERVIEW & PURPOSE

American attorney Steven Donziger has been helping a group Indigenous peoples and subsistence
farmers in Ecuador pursue environmental justice against Chevron Corporation for over 25 years.
In 2009, as Chevron finally and imminently faced an environmental liability that would require it
to remediate hundreds of ponds of toxic oil waste and provide other compensation, the company
adopted what it called a “long term strategy” of response that would, they hoped, allow the
company evade the environmental liability without facing severe public relations consequences.
The strategy was designed to draw attention away from the humanitarian crisis caused by the
contamination and its devastating cancerous effects on Ecuadorians living around Chevron’s
former operations sites and instead focus attention on Mr. Donziger, who Chevron would portray
as a “greedy plaintiff’s lawyer” (a stereotyped figure that business lobbying groups like the U.S.
Chamber of Commerce have long coaxed the American public to despise). In the words used by
Chevron strategists amongst themselves, the strategy was simple: “demonize Donziger.”

To implement this strategy, Chevron prepared an unprecedented and extraordinarily aggressive
“racketeering” lawsuit against Mr. Donziger. Chevron filed it just days before the issuance of a
multi-billion dollar environmental judgment by an Ecuadorian trial court. While that judgment has
worked its way through the Ecuadorian civil justice system, being unanimously affirmed three
times on appeal by four layers of Ecuadorian courts, Chevron has used its overwhelming resources
and a flagrantly biased U.S. federal judge (as evident from his public comments, reprinted below)
to drag Donziger through a gruesomely one-sided and humiliating “trial” process resulting in a
court finding that Mr. Donziger and his clients were guilty of “attempted extortion” of Chevron.
The federal racketeering judgment was issued from the bench after the U.S. judge refused, two
weeks before trial, to empanel a jury, and was decided under a minimally demanding standard of
proof. It purported to find that Mr. Donziger and others had reached a corrupt agreement with the
Ecuadorian judge who issued the environmental judgment, but so “found” by relying on the
absurdly conflicted and utterly incredible testimony of a single Chevron witness who was
recruited, coached, and paid millions of dollars in cash and benefits for his “fact” testimony (all in
violation of ethical rules).

U.S. authorities, with the encouragement of Chevron and its lead strategists and lawyers at the law
firm Gibson Dunn & Crutcher (GDC), are now seeking to destroy Mr. Donziger personally and
financially by stripping him of his law license and forcing him to pay the costs of the egregious
process they inflicted on him—everything from Chevron’s attorneys fees to the meals and first-
class travel expenses of its experts. Despite the fact that Mr. Donziger has never been subject to a
single “grievance” by a client (as opposed to attacks by Chevron, an adversary) in his 25 years of
law practice, an attorney grievance committee in Manhattan last year urged a New York state court
to suspend his law license on an emergency basis, calling him a “threat to the public order.” Mr.
Donziger opposed with more than 70 pages of legal briefing in his defense, primarily insisting on
his right to a hearing on the allegations of misconduct against him. In a perfunctory three-page
order issued in August 2018, the state court suspended Mr. Donziger’s license, refused to allow
him a hearing, barred him from contesting the “facts” set out in the false and distorted racketeering
judgment, and ordered the committee to proceed with imposing a permanent sanction.




                                                  i
    Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 38 of 113
                                                                Human Rights Petition of Steven R. Donziger
                                                                                     Briefing Memorandum
                                                                                       Overview & Purpose

The attacks on Mr. Donziger target him as a human rights defender and violate his rights as
protected by international human rights instruments as well as the U.S. Constitution. They also
represent a broader threat to basic freedoms of association, expression, and petition, for persons
opposing the interests of powerful corporations. Until recently, the implications of the persecution
of Mr. Donziger have been overlooked, despite Mr. Donziger’s (and a few others’1) repeated
warnings that the litigious methodologies being against him would soon be turned into a
“playbook” for corporate attacks on human rights and environmental defenders generally. Only
since other companies have started filing similar, almost copycat attacks against other more well-
known defendants, like Greenpeace, has the public begun to pay closer attention.2

U.S. judicial institutions have proven not just unable to offer Mr. Donziger protection but indeed
have served as instruments of the repression he has suffered. The U.S. judge in the racketeering
case declared at the outset that Chevron was “a company of considerable importance to our
economy” and castigated Mr. Donziger for his “imagination” in choosing to litigate the
environmental case. As such, Mr. Donziger is filing a petition to the Inter-American Commission
on Human Rights (IACHR) and potentially other human rights bodies in the future, to vindicate
his own rights under international human rights treaties as well as to draw attention to (1) the
human rights problems inherent in the embrace of Chevron’s retaliatory litigation and
“demonization” strategy by the U.S. judiciary and other institutions; (2) the abusiveness of
Chevron’s strategy and the need for a just resolution of the environmental and human rights
situation in the Ecuadorian Amazon; and (3) the larger public policy implications of the new
corporate playbook of attacking human rights and environmental defenders with well-financed
litigation campaigns based on manufactured controversies, as a strategy to neutralize public
pressure that companies otherwise face on substantive human rights and environmental issues.



1
     See, e.g., Report of the Special Rapporteur on the Situation of Human Rights Defenders, UN Doc. A/72/170 (19
     July 2017), http://undocs.org/A/72/170 (“an increasing number of business enterprises are pursuing retaliatory
     lawsuits, commonly under the guise of strategic lawsuits against public participation [SLAPPs], against
     defenders. Such harassment takes a substantial financial and psychological toll on defenders and has a chilling
     effect, ultimately undermining their capacity and willingness to bring human rights abuses to light. . . . Judicial
     harassment against defenders is facilitated by State judicial mechanisms in both home and host States and, as
     such, it occurs with State complicity or disregard.”). See also UN Doc. A/70/217 (15 July 2015),
     https://undocs.org/A/70/217; UN Doc. A/65/223 (4 Aug. 2010), http://undocs.org/A/65/223. The Business &
     Human Rights Resource Centre (BHRRC) tracks cases specifically of attacks against human rights defenders
     working on corporate accountability issues, compiling a database of 1252 cases thus far. By far the most common
     mode of attack is judicial harassment, as Mr. Donziger has suffered. See https://www.business-
     humanrights.org/en/bizhrds.
2
     On September 5, 2018, Greenpeace USA, Human Rights Watch, Amnesty International, the American Civil
     Liberties Union (ACLU), the Electronic Frontier Foundation (EFF), the Center for International Environmental
     Law (CIEL), the Natural Resources Defense Council (NRDC), EarthRights International (ERI), the Center for
     Constitutional Rights (CCR), the Rainforest Action Network (RAN), and other leading civil society organizations
     launched a “Protect the Protest” campaign aimed at raising awareness of the threat posed by strategic retaliatory
     litigation, or SLAPPs, to human rights and public interest advocates generally. The Coalition highlights Chevron’s
     decision “to go after the affected communities’ American lawyer, Steven Donziger” as a progenitor of the recent
     wave of lawsuits, as it “seductively” illustrated the “potential use of civil RICO as a weapon against civil society
     organizations.” History of SLAPPs, https://www.protecttheprotest.org/history/.


                                                           ii
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 39 of 113




                                                    TABLE OF CONTENTS



OVERVIEW & PURPOSE ........................................................................................................... i
TABLE OF CONTENTS ............................................................................................................ iii
SUBSTANCE OF THE PETITION ............................................................................................ 4
I.         Facts Alleged...................................................................................................................... 4
      A.     Overview ......................................................................................................................... 4
      B.     Background .................................................................................................................... 6
      C.     “Demonize Donziger” .................................................................................................... 6
      D.     The Biased and Abusive Racketeering Trial ............................................................... 8
      E.     Attacks on Mr. Donziger’s Personal Finances and Livelihood ............................... 10
II.        Authorities Allegedly Responsible ................................................................................. 11
III.       Human Rights Allegedly Violated ................................................................................. 11
      A.     Due Process Generally ................................................................................................. 11
      B.     Due Process - Presumption of Innocence / Burden of Proof .................................... 12
      C.     Due Process - Impartial and independent tribunal .................................................. 13
      D.     Due Process - Inequality of arms ................................................................................ 13
      E.     Freedom of Association and Expression .................................................................... 14
      F.     Privacy .......................................................................................................................... 15
      G.     Property ........................................................................................................................ 16
IV.        Evidence ........................................................................................................................... 16
V.         Witnesses.......................................................................................................................... 18
VI.        Exhaustion of Remedies ................................................................................................. 19
VII.       Request for Relief ............................................................................................................ 19
CONCLUSION ........................................................................................................................... 21




                                                                       iii
       Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 40 of 113
                                                           Human Rights Petition of Steven R. Donziger
                                                                                Briefing Memorandum
                                                                              Substance of the Petition



                                   SUBSTANCE OF THE PETITION

     The IACHR uses an online submission system for individual petitions. The following text
     represents the text submitted as part of the petition and is structured and drafted according to the
     requirements of the IACHR petition process. Documentary evidence in support of all the assertions
     and descriptions contained herein will be provided to the IACHR at the appropriate time in the
     petition process, but is available to interested members of the public upon request.

I.      Facts Alleged

        A. Overview

     Petitioner Steven Donziger hereby challenges his persecution by judicial and administrative
     authorities in the United States, wherein, in summary:

            (1) A quasi-criminal “extortion,” “fraud,” and “racketeering” lawsuit was filed
            against him by a financially-interested private party (Chevron Corp.) and accepted
            by the courts.

            (2) The lawsuit was filed consistent with Chevron’s self-acknowledged strategy of
            “demonizing” Mr. Donziger for his work as a human rights defender assisting
            certain impoverished communities in the Ecuadorian rainforest in obtaining a large
            environmental damages judgment against Chevron.

            (3) The U.S. judge assigned to the case openly expressed contempt for Mr.
            Donziger, favoritism toward Chevron, and refused to empanel a jury as required by
            the U.S. Constitution.

            (4) The U.S. court ordered Mr. Donziger to give Chevron unfettered access to his
            computer, all his email and online accounts, and all his legal files, after finding that
            Mr. Donziger forfeited all attorney-client privileges on account of a procedural
            error.

            (5) The court refused to take any steps to address the prejudicial impacts of the
            gross disparity of resources between the parties and abusive litigation tactics of
            Chevron, forcing Mr. Donziger to represent himself during critical parts of the
            proceeding.

            (6) The trial proceeding violated due process requirements in numerous respects,
            including by

                    (a) relying on testimony from a “fact” witness who was recruited by
                    Chevron, coached for 53 days, and paid millions of dollars in
                    exchange for his testimony;


                                                       4
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 41 of 113
                                                     Human Rights Petition of Steven R. Donziger
                                                                          Briefing Memorandum
                                                                        Substance of the Petition


               (b) forcing Mr. Donziger to disclose years’ worth of attorney-client
               privileged files and confidential material such as his own personal
               diary;

               (c) barring the introduction of key contextual evidence, such as
               evidence of the environmental conditions driving Mr. Donziger’s
               work in Ecuador;

               (d) rejecting the application of U.S. Constitutional free expression
               (First Amendment) protections; and

               (e) refusing to recognize findings by multiple layers of Ecuadorian
               courts that there was no “fraud” or misconduct under Ecuadorian
               law.

       (7) The court, sitting without a jury, convicted Mr. Donziger of “racketeering” and
       related “predicate criminal acts” (extortion, fraud, obstruction of justice, witness
       tampering) under a civil standard of proof far less demanding than “beyond a
       reasonable doubt.”

       (8) Even though Chevron waived all damages claims against Mr. Donziger (in order
       to prevent a jury trial), it later sought two massive money judgments (over $34
       million) against Mr. Donziger to compensate for its attorneys fees and court costs.
       Using unreviewed, attorney-issued “notices,” Chevron has frozen Mr. Donziger’s
       bank accounts. Chevron also successfully sought the U.S. court to order Mr.
       Donziger to transfer property Chevron, and when Mr. Donziger resisted by seeking
       to add a statement of background “understandings” to the transfer document,
       Chevron moved to hold Mr. Donziger in contempt and imprisoned.

       (9) The U.S. trial court and Chevron together lobbied lawyer regulation authorities
       to get Mr. Donziger disbarred as a New York lawyer under a “collateral estoppel”
       theory in which Mr. Donziger never received a hearing.

       (10) Throughout the time period of the above, Chevron has maintained a massive
       network of lawyers, lobbyists, private investigators, public relations firms, paid
       journalists, and bloggers (totaling over 2,000 individuals) to “demonize Donziger”
       (the words of a Chevron strategist) until he “gives up” (the words of Chevron’
       former CEO) on his advocacy on behalf of his Ecuadorian clients. The U.S. courts
       have refused to consider the relevance of this unapologetically abusive litigation
       strategy.

The persecution described above reflects numerous severe violations of Mr. Donziger’s rights to
due process, judicial protection, privacy, free expression, and property, as guaranteed by Articles
XXVI, XVIII, XVII, V, XXIII, IV, XXI, and XXII of the American Declaration of the Rights
and Duties of Man (“Declaration” or “Am. Decl.”), and further elaborated in the provisions and


                                                 5
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 42 of 113
                                                     Human Rights Petition of Steven R. Donziger
                                                                          Briefing Memorandum
                                                                        Substance of the Petition


jurisprudence of Articles 8 and 25 of the American Convention on Human Rights (“Convention”
or “Am. Conv.”).

   B. Background

Mr. Donziger is a U.S. lawyer who has worked in the field of corporate accountability his entire
career (with the exception of his work as a criminal justice public defender in his first years of
practice).

The critical background to the current persecution of Mr. Donziger is the historic environmental
lawsuit captioned Aguinda v. Chevron Corp., in which a group of Ecuadorian claimants,
representing over 30,000 indigenous and rural persons in the Sucumbíos and Orellana provinces
of Ecuador, have for 25 years demanded that Chevron Corporation (then Texaco Inc.) remediate
the massive contamination abandoned by the oil company at its former operations sites in and
around their communities, lands, and territories. The contamination includes hundreds of open-air
pits of oil sludge, rivers and streams laced with decades of oils waste, and as-yet-unknown
quantities of groundwater contamination. The region affected by the contamination has suffered a
statistically significant elevated rate of cancers and other illnesses, as confirmed by leading
medical and epidemiology journals.

In 1993, Mr. Donziger was part of the original U.S./Ecuadorian legal team that first sued Chevron
(then Texaco) in the United States. In 2003, Chevron successfully convinced the U.S. courts to
transfer the case (under the forum non conveniens doctrine) to be litigated in Ecuador. In Ecuador,
Chevron broke its promise not to contest jurisdiction, and resisted the progress of the
environmental trial with a variety of abusive judicial and extrajudicial tactics. Nonetheless, in
2011, after eight years of scientifically-intensive environmental testing and multiple rounds of
legal argument, the Ecuador trial court issued judgment in the communities’ favor, commanding
Chevron to pay $8.5 billion into a legal trust to be administered by a local registered non-profit
organization for environmental and cultural remediation projects. While various corrections and
amendments were made on appeal, the core integrity of the trial judgment was affirmed by an
Ecuadorian intermediate appellate court in 2012, by Ecuador’s National Court of Justice in 2013,
and finally by Ecuador’s Constitutional Court in 2018.

   C. “Demonize Donziger”

Chevron’s immediate response to the Ecuadorian judgment was to declare that it would refuse to
pay the judgment “until hell freezes over” (the company’s own words). Instead, Chevron sought
to “taint” the Ecuador judgment with allegations of “fraud” that it could use to resist efforts to
enforce the judgment in other countries (it had already strategically removed all its assets from
Ecuador). These efforts, dating back to at least 2008, are well-documented. By 2009, internal
Chevron documents (produced in litigation), reveal that company strategists had expressly shifted
the “taint” strategy to focus on Mr. Donziger in particular, likely because he could be portrayed as
a “greedy plaintiff’s lawyer,” a notoriously demonized stereotype in contemporary U.S. public



                                                 6
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 43 of 113
                                                     Human Rights Petition of Steven R. Donziger
                                                                          Briefing Memorandum
                                                                        Substance of the Petition


affairs. One Chevron strategist expressly acknowledged that “our L-T [long-term] strategy is to
demonize Donziger.”

The key method for implementing this “demonize” strategy was through the filing of a lawsuit
against Mr. Donziger under the federal Racketeer Influenced and Corrupt Organizations (RICO)
Act. RICO was intended to allow prosecutors to bring criminal cases against the mafia, but has
long been abused by well-resourced litigants to as the “litigation equivalent of a thermonuclear
device,” in the words of one the judge—a tool, if deployed with enough force, to slander an
opponent as a criminal while pressing a civil claim. A non-government plaintiff under RICO must
“prove” that its opponent committed “predicate criminal acts”—but, critically, is only required to
do so under a civil, or “preponderance of the evidence” standard of proof, not the “beyond a
reasonable doubt” standard that is required to prove exactly the same criminal acts in a regular
criminal proceeding. Courts are typically required to empanel a jury in a RICO case because the
U.S. Constitution requires a jury every time a plaintiff claims more than $20 in any civil case.

Chevron filed its RICO suit just two weeks before the Ecuador environmental judgment was
issued. It used a procedural tactic to circumvent the federal court system’s random assignment
system and have the civil RICO lawsuit assigned to a particular judge, Lewis A. Kaplan, who had
presided over an earlier related discovery case and who already had clearly expressed his animosity
toward Mr. Donziger and his favoritism for Chevron. Among many other prejudicial comments,
Judge Kaplan had already stated publicly (before he was assigned to the RICO case):

       “The imagination of American lawyers is just without parallel in the world. It is our
       one absolutely overwhelming comparative advantage against the rest of the world,
       apart from medicine. You know, we used to do a lot of other things. Now we cure
       people and we kill them with interrogatories. It’s a sad pass. But that’s where we
       are. And Mr. Donziger is trying to become the next big thing in fixing the balance
       of payments deficit. I got it from the beginning.”

In the opening days of the RICO lawsuit, once it was assigned to him, Judge Kaplan continued to
reveal his lack of impartiality, at one point stating from the bench:

       “[W]e are dealing here with a company of considerable importance to our economy
       that employs thousands all over the world, that supplies a group of commodities,
       gasoline, heating oil, other fuels and lubricants on which every one of us depends
       every single day. I don’t think there is anybody in this courtroom who wants to pull
       his car into a gas station to fill up and finds that there isn’t any gas there because
       these folks [the Ecuadorians] have attached it in Singapore or wherever else [as part
       of enforcing their judgment].”




                                                 7
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 44 of 113
                                                      Human Rights Petition of Steven R. Donziger
                                                                           Briefing Memorandum
                                                                         Substance of the Petition


   D. The Biased and Abusive Racketeering Trial

The ensuing federal racketeering trial against Mr. Donziger was a travesty of justice on many
levels. It is not possible for this petition to describe all the problematic and violative features of
the proceeding; the following examples are the most important and illustrative.

First, Chevron deployed an extreme level of financial and other resources to aggressively litigate
that case and overwhelm Mr. Donziger and his Ecuadorian clients who appeared as codefendants.
Independent news sources estimated that Chevron at one point was spending $400 million per year
in legal fees, and the company acknowledged that it had used over 2000 professionals and more
than 60 law firms. Mr. Donziger took out loans and used his personal savings to help fund his
defense. While he had counsel at certain points, Mr. Donziger was forced to represent himself at
critical junctures in the proceeding, and relied significantly on pro bono help from law students to
manage his defense. Judge Kaplan ignored Mr. Donziger’s pleas for procedural modifications and
generally refused to do anything to mitigate the effects of the extreme inequality of arms. Chevron
used its army of lawyers to gain unfettered access to Mr. Donziger’s computer, email and other
online accounts, and legal files, and yet simultaneously to the defense any access to Chevron’s
own documentary materials that the defense needed. At the trial itself, Mr. Donziger’s small,
mostly pro bono team lacked sufficient funds to obtain transcripts, make sufficient copies of trial
materials, and see to countless other trial expenses. In just one example, the U.S. court allowed
Chevron to submit over 2,000 exhibits into evidence in a single day, and when the defense didn’t
object to each exhibit individually within in four days’ time, the court found that all objections to
use of the exhibits were waived.

Second, Chevron knowingly or recklessly manufactured and presented false testimony, and the
U.S. court accepted it despite clear evidence of its falsity and corrupt origin. The facts here are
shocking. Even though U.S. law prevents (indeed, criminalizes) payments to “fact” witnesses,
Chevron paid millions of dollars to one such witness—the only witness who testified (falsely) that
Mr. Donziger was involved in an alleged agreement to bribe the Ecuador trial judge. Chevron
made the payments under the ludicrous justification that it was not paying for the testimony, but
only for “information” related to the testimony. Chevron paid the witness in cash to secure his
testimony, and has paid him a monthly “stipend” of $10,000—twenty times his pre-Chevron
salary—for his cooperation since at least January 2013. The witness changed his story constantly,
and his testimony was later disproven by a digital forensic analysis of the Ecuador trial judge’s
hard drive which showed that the key facts of the “bribe” described by the witness could not have
occurred.

Third, Judge Kaplan dismissed all of Mr. Donziger’s claims to attorney-client privilege and/or
“opinion work product” for his work as a lawyer on the Ecuador matter for over 20 years. He
forced Mr. Donziger to produce his entire hard drive and all his files to Chevron for examination.
Chevron ultimately ended up relying heavily on snippets taken out of context from a personal diary
of his work on the case that Mr. Donziger had kept for a period of time. Judge Kaplan also did
nothing in response to documented claims that Mr. Donziger and others adverse to Chevron were
routinely being followed, photographed, and spied on by private investigators—including lawyers


                                                  8
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 45 of 113
                                                     Human Rights Petition of Steven R. Donziger
                                                                          Briefing Memorandum
                                                                        Substance of the Petition


being spied on while meeting with clients. In addition, Judge Kaplan allowed Chevron to take and
submit evidence in the pre-trial period from “John Doe” witnesses whose identities were never
revealed to Mr. Donziger who could not be effectively cross-examined.

Fourth, the U.S. court severely restricted what evidence could be discovered and then presented
at trial in ways that utterly undermined the ability of Mr. Donziger and his Ecuadorian clients to
defend themselves. Most shockingly, the court barred any mention at trial of Chevron’s
contamination or the company’s abusive tactics during the environmental trial in Ecuador, even
though the good faith, non-wrongful basis of defendants conduct underlying Chevron allegations
could not be understood without it. As a small example, Chevron placed great weight on the fact
that, on occasion, Mr. Donziger and others used “code words” in emails, a fact which Chevron
claimed showed consciousness of guilt. In reality, the use of code words was responsive to the fact
that Mr. Donziger and his colleagues had reason to believe that Chevron’s investigators were
spying on them—but Mr. Donziger was not allowed to establish this fact at trial.

Fifth, the U.S. court accepted (and ultimately granted) claims that directly attacked Mr. Donziger’s
work as a human rights and environmental defender. Most shockingly, the court accepted the
notion that the use of out-of-court advocacy in the media and in public protest campaigns amounted
to “attempted extortion” of Chevron in violation of a federal criminal statute.

Sixth, the U.S. court allowed Chevron to proceed without having to prove its case to a jury, even
though Mr. Donziger demanded one and the U.S. Constitution requires that a civil defendant be
given a jury if the amount in controversy is more than $20. Even though the “amount” realistically
in controversy was exponentially more than $20 in numerous ways, the U.S. court allowed
Chevron (just two weeks ahead of trial) to drop all its money damages against Mr. Donziger and
proceed solely on claims for injunctive relief, and thereupon denied Mr. Donziger’s jury demand.
Mr. Donziger argued at the time that he was still entitled to a jury because he still faced (1) the
possibility of monetary penalties in other forms and (2) the stigmatization associated with the
underlying criminal charges.

As expected, Judge Kaplan ruled in Chevron’s favor in March 2014. Under a civil standard of
proof, the court found that Mr. Donziger had committed felony fraud, attempted extortion, and
bribery, as well as other felonies derivative of the fraud finding (money laundering, obstruction of
justice). The court devoted literally hundreds of pages to articulating “factual findings” that
adopted virtually all of Chevron’s positions, struck out the bulk Mr. Donziger’s sworn testimony,
and largely ignored, without comment, Mr. Donziger’s counter-positions and the numerous
Ecuadorian court decisions rejecting Chevron’s fraud claims. Because the false factual findings
were too numerous to challenge individually, and because of his scarcity of resources, Mr.
Donziger filed an appeal focusing on the egregious legal errors in the decision.

In August 2016, the U.S. Court of Appeals for the Second Circuit affirmed the March 2014
judgment. The primary basis was that the appeals court interpreted Mr. Donziger’s focus on legal
errors to mean that he had “conceded the facts,” despite Mr. Donziger vigorous dispute to many
parts of Chevron’s false narrative in his appellate briefing. In July 2017, the U.S. Supreme Court


                                                 9
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 46 of 113
                                                      Human Rights Petition of Steven R. Donziger
                                                                           Briefing Memorandum
                                                                         Substance of the Petition


denied Mr. Donziger’s petition for certiorari review of the Second Circuit affirmance. Links to
amicus briefs in support of Mr. Donziger’s petition for certiorari are included in the Evidence
section of the petition.

   E.    Attacks on Mr. Donziger’s Personal Finances and Livelihood

The same day that the Supreme Court denied certiorari, Chevron returned to Judge Kaplan, now
with an unvarnished strategy to go after Mr. Donziger personally. Despite the fact that the company
had “waived” all money damages claims to avoid seating a jury in the RICO case, it now filed an
extraordinary $32 million attorney fees claim and a $1 million “costs” claim against Mr. Donziger.
Judge Kaplan entered a $800,000 “supplemental judgment” on costs against Mr. Donziger on Feb.
28, 2018, and immediately gave Chevron permission to serve a dozens of new discovery requests
targeting Mr. Donziger’s bank accounts and other assets entirely unrelated to his work on the
Ecuador case. Chevron subsequently used attorney-issued “notices” to freeze Mr. Donziger’s bank
accounts, leaving him faced with the prospect of being unable to fund not just his own human
rights work but his child’s schooling and other personal expenses. Judge Kaplan also ordered Mr.
Donziger to execute documents transferring property to Chevron. When Mr. Donziger objected
that he should be allowed to include a “statement of understandings” explaining the context of the
execution of the documents, Judge Kaplan ordered that he execute the documents exactly as
drafted by Chevron, without any changes or other expressions, and Chevron asked the court that
Mr. Donziger be imprisoned until he did so to the company’s satisfaction.

In yet another avenue of personal attack, the New York federal court aggressively lobbied the
purportedly independent professional discipline authorities in New York (the “Attorney Grievance
Committee” or AGM) to initiate proceedings to strip Mr. Donziger of his legal license—his basic
means of earning a living. Chevron has engaged in similar lobbying efforts to get Mr. Donziger
disbarred from the federal court system (where he is defending himself pro se against the money
judgments), and may have also coordinated with the AGM (the AGM has repeatedly declined
demands that it acknowledge any coordination, and it is unclear whether there are any prohibitions
on such private coordination or even procedural rules requiring transparency). Despite the fact that
no client has ever filed a “grievance” against Mr. Donziger in his nearly 30 years of legal practice,
and despite a policy supposedly disfavoring the initiation of discipline at the behest of adversary
counsel in ongoing litigation, the AGM has proceeded to seek to disbar Mr. Donziger.

It has done so in a “blitzkrieg” style, first ignoring Mr. Donziger’s repeated requests for a meeting
or interview to explain the larger context of the lawsuit against him; second, initiating disbarment
proceedings under a rarely-used emergency provision of the rules that allow the AGM to seek
disbarment of an attorney who constitutes “an immediate threat to the public order” and allows for
interim suspension without any hearing or argument; and third, seeking permanent disbarment on
a “collateral estoppel” theory which would prevent Mr. Donziger from challenging or even
explaining or contextualizing any of the false “findings” in Judge Kaplan’s 500-page RICO
judgment. Mr. Donziger was allowed to oppose in writing, and filed 70 pages of briefing and reply
briefing opposing the use of this procedure. On July 10, 2018, the relevant disciplinary authority
(the Appellate Division of the First Department of the New York State court system) invoked


                                                 10
         Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 47 of 113
                                                             Human Rights Petition of Steven R. Donziger
                                                                                  Briefing Memorandum
                                                                                Substance of the Petition


       collateral estoppel in a four-page summary order, declining to respond to any of Mr. Donziger’s
       arguments and suspending his license pending a hearing exclusively addressed what “sanction”
       Mr. Donziger should receive. The only appeal available is a petition for discretionary review to
       the New York Court of Appeal (New York’s highest court), a rarely granted form of review in
       attorney discipline cases.

 II.      Authorities Allegedly Responsible

       The violations set forth in this petition are the product of systemic interest group protection biases
       deeply embedded in U.S. judicial institutions and legal and political culture generally. The
       particular authorities responsible for the violations alleged above include:

          •   U.S. judicial authorities, specifically federal district judge Lewis A. Kaplan.
          •   Attorney Grievance Committee for the First Appellate Division of the Supreme Court of
              the State of New York.
          •   First Appellate Division of the Supreme Court of the State of New York.
          •   Chevron Corporation, to the extent it has been able to use its influence with legal
              institutions and the political process to advance its private agenda under color of law.

III.      Human Rights Allegedly Violated

       Mr. Donziger’s treatment by judicial and lawyer regulation authorities in the United States has
       severely violated his rights to due process and judicial protection as guaranteed by Articles
       XXVI, XVIII, and XVII of the American Declaration (as further elaborated in Articles 8 and 25
       of the American Convention and the jurisprudence thereto), as well as rights to freedom of
       association and expression under Am. Decl. Articles XXII and IV, privacy under Am. Decl.
       Article V, and property under Am. Decl. Article XXIII (as further elaborated by Am. Conv.
       Articles 16, 13, 22, and 21).

          A. Due Process Generally

       The right to due process of law—the “right to Justice”—lies at the heart of a range of provisions
       of the American Declaration and Convention, and infuses the spirit of both instruments. See, e.g.,
       Zambrano Vélez et al. v. Ecuador, Ser. C No. 166, July 4, 2007 (Separate Opinion of Judge Ventura
       Robles). It serves “as an ‘access key’ to the national and international protection of the rights”
       under the American system instruments. Lopez Alvarez v. Honduras, Inter-Am. Ct. H.R., Series C
       No. 141, Feb. 1, 2006 (Separate Opinion of Judge Sergio Garcia Ramírez). At heart, “‘due process
       of law’ [in the Inter-American system requires that] a defendant must be able to exercise his rights
       and defend his interests effectively.” The Right to Information on Consular Assistance in the
       Framework of the Guarantees of the Due Process of Law, Ser. A No. 16, Oct. 1, 1999, ¶ 119.

       Specifically, Article XXVI of the Declaration provides that “[e]very person accused of an offense
       has the right to be given an impartial and public hearing” and “[e]very accused person is presumed
       to be innocent until proved guilty.” Article XVIII requires that court procedures be available to


                                                        11
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 48 of 113
                                                       Human Rights Petition of Steven R. Donziger
                                                                            Briefing Memorandum
                                                                          Substance of the Petition


“ensure respect for [a person’s] legal rights” and to “protect [the person] from acts of authority
that, to his prejudice, violate any fundamental constitutional rights.” The American Convention—
“an authoritative expression” of the rights articulated in the Declaration that can be used along
with its jurisprudence in interpreting and applying the Declaration’s provisions, see, e.g., Case of
Grand Chief Michael Mitchell v. Canada, Case 12.435, Inter-Am. Comm. H.R., Report No. 61/08,
OEA/Ser.L/V/II.118, doc. 70 rev. 2, Jul. 25, 2008, at ¶ 64—further provides at Article 8 that
“[e]very person has the right to a hearing, with due guarantees and within a reasonable time, by a
competent, independent, and impartial tribunal, previously established by law, in the substantiation
of any accusation of a criminal nature made against him or for the determination of his rights and
obligations of a civil, labor, fiscal, or any other nature.” Article 8 also articulates “the right to be
presumed innocent” and the right to “adequate time and means” and legal counsel as regards an
accused’s defense. Additionally, Am. Conv. Article 25 articulates a right to “effective recourse”
by “a competent court or tribunal for protection against acts that violate [a person’s] fundamental
rights.”

   B. Due Process - Presumption of Innocence / Burden of Proof

The presumption of innocence is a foundational right of due process. A key component of the
presumption of innocence is the requirement that “accusations of a criminal nature” be proven
against the accused by a high standard of proof, equivalent to the “beyond a reasonable doubt”
standard used in common law jurisdictions. See, e.g., Rome Statute of the International Criminal
Court, art. 66 (“Presumption of Innocence”) (“the Court must be convinced of the guilt of the
accused beyond reasonable doubt”); In re Winship, 397 U.S. 358, 361 (U.S. Supreme Court 1970)
(“the Due Process Clause [of the U.S. Constitution protects the accused against conviction except
upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which
he is charged.”). The presumption and the high standard of proof are required for any “accusations
of a criminal nature,” regardless of the sometimes complex categories of criminal, civil, or
administrative that national justice systems sometimes use. Am. Conv., art. 8; In re Winship.
Another key component of the presumption is to require that States not “contribute to forming
public opinion” on the guilt of the accused “while the criminal responsibility of that individual has
not been proven.” Lori Berenson Mejía v. Peru, Ser. C No. 119, Nov. 25, 2004, ¶ 160.

In this case, Mr. Donziger was found guilty of violating U.S. federal criminal laws on fraud,
extortion, obstruction, and witness tampering, yet Judge Kaplan refused to seat a jury as required
by the U.S. Constitution and applied a standard of proof far less rigorous than “beyond a reasonable
doubt.” To the extent U.S. jurisprudence currently authorizes “convictions” on such terms, it stands
in contradiction to the due process requirements of the American Declaration. Mr. Donziger will
also show that Judge Kaplan allowed Chevron to use his courtroom to aggressively “demonize”
Mr. Donziger in public opinion by, inter alia, broadly ordering the disclosure of materials such as
outtakes from a documentary film and Mr. Donziger’s personal documents, failing to take action
when Chevron manipulated this material and released it publicly to demonize Mr. Donziger, and
by taking a number of steps to block Mr. Donziger from factually developing and publicizing a
response to Chevron’s attacks. Indeed, Judge Kaplan went further by actively encouraging



                                                  12
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 49 of 113
                                                       Human Rights Petition of Steven R. Donziger
                                                                            Briefing Memorandum
                                                                          Substance of the Petition


Chevron to take more aggressive actions against Mr. Donziger and even demonizing Mr. Donziger
personally from the bench, as reflected in the comment set forth in the Facts section of this Petition.

   C. Due Process - Impartial and independent tribunal

Due process under the American Declaration requires rigorous impartiality by the tribunal in
judicial proceedings, at both the subjective level (looking at whether the tribunal is actually partial
or not to one of the parties) and the objective level (“whether, quite apart from the judges’ personal
conduct, there are ascertainable facts which may raise doubts as to their impartiality”). Herrera
Ulloa v. Costa Rica, Ser. C No. 107, Jul. 2, 2004, ¶ 170; see also Apitz Barbera et al. v. Venezuela,
Ser. C No. 182, Aug. 5, 2008, ¶ 56-65. In Palamara Iribarne v. Chile, the Inter-American Court
observed that “the impartiality of a court implies that its members have no direct interest in, a pre-
established viewpoint on, or a preference for one of the parties, and that they are not involved in
the controversy,” and stated strongly that a judge “must withdraw from a case being heard thereby
where there is some reason or doubt which is in detriment to the integrity of the court as an
impartial body. For the sake of safeguarding the administration of justice, it must be ensured that
the judge is free from any prejudices and that no doubts whatsoever may be cast on the exercise
of jurisdictional functions.” Ser. C No. 135, Nov. 22, 2005, at ¶¶ 145-47.

Under this standard, it was flagrantly inappropriate for Judge Kaplan to preside in the civil RICO
case, and certainly for Judge Kaplan to assume the sole fact-finding and decision-making function
by refusing, at the last minute, to empanel a jury. Mr. Donziger can and will make a strong case of
partiality at the subjective level by Judge Kaplan, as reflected not just in the judge’s comments and
orders but in a number of improper and strategically debilitating steps taken by the court that
prejudiced Mr. Donziger. But even clearer is the inappropriateness of Judge Kaplan’s role at the
objective level: the judge’s public comments—mocking Mr. Donziger for the “imagination” of his
advocacy while calling Chevron “a company of considerable importance to our economy” and
worrying about the effect of the Ecuadorian judgment on the availability of petrol for U.S.
consumers—unquestionably “raise doubts” as to the judge’s impartiality.

   D. Due Process - Inequality of arms

Due process requires “full procedural equality” between the parties in an adversarial proceeding
affecting an individual’s rights. The Right to Information on Consular Assistance in the
Framework of the Guarantees of the Due Process of Law, Ser. A No. 16, Oct. 1, 1999, ¶ 117. This,
in turn, requires rigorous attention to any possible “real disadvantages” born by one party or linked
to resource disparity or “inequality of arms” between the parties, as well as the taking of
appropriate steps to mitigate any such disadvantage or prejudice. Id. at ¶ 119 (“The presence of
real disadvantages necessitates countervailing measures that help to reduce or eliminate the
obstacles and deficiencies that impair or diminish an effective defense of one’s interests.”); Ivcher
Bronstein v. Peru, Ser. C No. 74, ¶ 107; cf. Dombo Baheer BV v. Netherlands, ECHR, Oct. 27,
1993 (“Equality of arms implies that each party must be afforded a reasonable opportunity to
present his case—including his evidence—under conditions that do not place him at a substantial
disadvantage vis-á-vis his opponent”).


                                                  13
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 50 of 113
                                                        Human Rights Petition of Steven R. Donziger
                                                                             Briefing Memorandum
                                                                           Substance of the Petition



As described briefly in the Facts Section, and as Mr. Donziger will fully demonstrate at the
appropriate time, the massive disparity of resources between him and Chevron Corp. could not
have been more pronounced nor more prejudicial. Furthermore, far from taking steps to mitigate
any prejudice, Judge Kaplan repeatedly took steps to exacerbate the prejudice, such as piling
unnecessary briefing and “document discovery” obligations on Mr. Donziger’s counsel until that
counsel was effectively forced to withdraw; refusing to provide any meaningful procedural
accommodations to Mr. Donziger when he was defending himself pro se on the theory that because
he was a lawyer, he was on “equal” footing with Chevron’s massive legal team; refusing any
accommodations at trial resulting in the waiver of objections, the inability to effectively cross-
examine witnesses, and other prejudice; and the continued use of technical errors by Mr. Donziger
in his pro se representation (e.g. the form of pleadings) to justify the denial of substantive relief.

    E. Freedom of Association and Expression

The RICO lawsuit, in its overall essence and in various particular aspects, has also violated Mr.
Donziger’s rights to investigation, opinion, and expression under Am. Decl. Article IV, and to
association under Am. Decl. Article XXII, as further elaborated in Am. Conv. Articles 13 and 16
and the jurisprudence thereto.

Chevron’s central RICO claim was that Mr. Donziger’s expressive activity in publicly challenging
Chevron for its environmental record and in openly “pressuring” the company to settle the lawsuit
and clean-up its former sites was tantamount to “extortion” prohibited by U.S. federal criminal
laws. Despite principles U.S. jurisprudence designed to protect “petitioning activity” in court and
limiting “extortion” claims to cases where the defendant is proven to have deployed both
“wrongful means” and demonstrated a “wrongful objective,” Judge Kaplan found Mr. Donziger
guilty of extortion (under a civil “preponderance of the evidence” standard of proof). Kaplan
ignored Mr. Donziger’s sworn testimony that his fundamental objective in his advocacy was not
“wrongful,” but rather to achieve a clean-up for his clients. Instead, Kaplan held that Mr.
Donziger’s methods were so “inherently wrongful” that there could be no “nexus to any plausible”
non-wrongful objective. But what was so inherently wrongful? Kaplan stated it in a heading:
“Donziger Repeatedly Used Damages Estimates [in his advocacy against Chevron that] He Knew
Were False or the Truth of Which He Doubted.” Mr. Donziger has unequivocally rejected this
claim in his own testimony and provided documentary evidence to corroborate his good faith belief
in the referenced estimates. But even apart from the truth of the matter, Judge Kaplan’s holding
that the use of exaggerated or inflated damages estimates is sufficient to impose criminal liability
for extortion is flagrantly at odds with the scope of expressive liberty protected by the Declaration
and Convention.

The RICO lawsuit also targeted Mr. Donziger’s “right to associate with others to promote, exercise
and protect his legitimate interests of a political, economic, religious, social, cultural, professional,
labor union or other nature”—in this case, Mr. Donziger’s professional and social-justice interest
in imposing accountability on Chevron for its contamination. The RICO lawsuit expressly targeted
this associational activity as unlawful “conspiracy” and “racketeering,” merely by claiming that


                                                   14
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 51 of 113
                                                       Human Rights Petition of Steven R. Donziger
                                                                            Briefing Memorandum
                                                                          Substance of the Petition


the environmental claims pursued by the association activity were, in Chevron’s eyes, unfounded
or even a “sham.” (Chevron was forced to withdraw the “sham” claim before trial in order to
prevent Mr. Donziger from introducing evidence going to the merits of the environmental claims
in Ecuador. However, Judge Kaplan held that this withdrawal did not otherwise affect Chevron’s
ability to proceed to trial.)

The procedure of the RICO lawsuit also violated Mr. Donziger’s right to association by allowing
Chevron—an avowed opponent of Mr. Donziger and his politics—to access privileged legal
information and confidential information about the identity of supporters of the Ecuadorian
environmental cause, who Chevron then predictably sought to intimidate with additional lawsuits,
effectively freezing up financial and other support. Chevron has also aggressively pursued this
strategy after the issuance of Judge Kaplan’s RICO Judgment, using discovery purportedly in
service of its money judgments against Steven as the vehicle, and ultimately aiming to shut down
all financial support for the Ecuadorian cause and end the accountability efforts against it once and
for all. The tragedy is that the United States actually has very strong case law blocking such
strategies on constitutional First Amendment grounds. See NAACP v. Alabama, 357 U.S. 449
(1958). But Judge Kaplan has refused to apply this law, citing various technicalities (“Waiver,
Forfeiture and [lack of] Standing”), and for a lack of “good cause” because, in the judge’s view,
Chevron’s retaliatory lawsuits against funders and supporters were merely legitimate efforts by
Chevron “to seek legal redress against anyone whom it may allege is complicit in Donziger’s
tortious activities—in other words, by exercising its [Chevron’s] rights under the law.” While this
is bad law in the United States, it is deeply repugnant to the scope of associational liberty protected
by the American Declaration and Convention.

   F. Privacy

Article V of the Declaration, as elaborated by Article 11 of the Convention, protects against
“abusive interference with [an individual’s] private life,” including “his correspondence,” and
grants a right “to the protection of the law against such interference or attacks.” As Mr. Donziger
will show with evidence at the appropriate time, the RICO proceeding relied on discovery orders
issued by Judge Kaplan requiring Mr. Donziger to give Chevron unfettered access to all his
computers, phones, and online accounts, including access to decades’ worth of attorney-client
privileged legal files and communications. Chevron subsequently used countless items of
confidential and private material in its attacks on Mr. Donziger, including in public filings and in
leaks to the press. Indeed, perhaps the most used piece of evidence in the RICO case was a “diary”
that Mr. Donziger kept for years, recording his thoughts and mental impressions on developments
in the case and in his life generally. Chevron used decontextualized snippets from the diary against
Mr. Donziger constantly at trial.

The right to privacy under the Declaration, as expounded in Article 11 of the Convention, also
requires respect for an individual’s dignity and prohibits “unlawful attacks on his honor or
reputation.” Chevron’s express “demonization” campaign flagrantly violated Mr. Donziger’s
rights under these provisions, and did so by leveraging the prestige and power of the U.S. legal



                                                  15
        Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 52 of 113
                                                            Human Rights Petition of Steven R. Donziger
                                                                                 Briefing Memorandum
                                                                               Substance of the Petition


      system and the RICO lawsuit to drive the demonization campaign much farther than it could have
      accomplished by direct media efforts alone.

         G. Property

      Chevron’s more recent use of the RICO lawsuit to obtain a money judgment of nearly $1 million,
      and likely soon a money judgment of $32 million (all to pay for the very same prejudicial trial Mr.
      Donziger was forced to endure), and its ongoing and forthcoming efforts to enforce those
      judgments against Mr. Donziger’s personal property, stand in violation of Am. Decl. Article
      XXIII, as elaborated by Am. Conv. Article 21. Deprivation of property under these provisions is
      only lawful where it is pursuant to established law, necessary, proportional, and in service to a
      legitimate goal in a democratic society. See, e.g., Ivcher Bronstein, supra, at ¶ 155. As set out
      above, the RICO lawsuit did not adhere to the established requirements of due process.
      Furthermore, an award of $1 million (much less $32 million) to a wealthy corporate defendant to
      be paid by an individual human rights defender to “compensate” the corporation for its expenses
      in attacking the defender is utterly contrary to the legitimate goals of a democratic society,
      including those related to free expression and the pursuit of social justice.

IV.      Evidence

      This is not a simple case. The evidence in support of the rights violations described in preceding
      sections is both extremely voluminous and often highly technical. Indeed, the litigation abuse
      described herein has often been accomplished because many allegations are so shrouded in
      technical jargon from elite litigation consultants that they are incomprehensible to observers trying
      to understand the allegations in common sense terms.

      Mr. Donziger is prepared to provide evidence fully supporting each of the facts set forth in the
      preceding sections. For purposes of this petition, Mr. Donziger provides the following list of
      publicly available materials (some developed by Mr. Donziger, some prepared independently) that
      substantiate the facts alleged.

         •   BIT Arbitration Briefing. In a collateral litigation entirely separate from the RICO lawsuit
             but similarly aimed to “taint” the Ecuador judgment, Chevron initiated an investor-state
             Bilateral Investment Treaty (BIT) arbitration directly against the Republic of Ecuador
             (ROE) in 2009. (Chevron claimed that the ROE’s decision not to quash the communities’
             private lawsuit against Chevron was a “denial of justice” causing billions of dollars in
             damage to Chevron.) Unlike Mr. Donziger, the ROE had sufficient resources to engage
             adequate legal counsel—U.S. law firm Winston & Strawn (W&S)—and to fund more
             serious investigation into Chevron’s various allegations. In multiple rounds of highly-
             detailed briefing, W&S has deconstructed and fully rebutted each of Chevron allegations
             regarding the Ecuador trial and Mr. Donziger’s alleged conduct. W&S also commissioned
             experts to independently validate all the scientific field-testing results from the Ecuador
             trial. The last publicly available brief from the BIT Arbitration (dated March 2015) is



                                                       16
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 53 of 113
                                                 Human Rights Petition of Steven R. Donziger
                                                                      Briefing Memorandum
                                                                    Substance of the Petition


     particularly useful. See http://chevrontoxico.com/assets/docs/2015-03-17-respondents-
     track-2-supplemental-rejoinder.pdf. Specifically:

        o At pages 80-104, the brief explain how the environmental evidence produced in the
          Ecuador proceeding was valid and not a “sham” as Chevron claims. The W&S team
          scrutinized all of the evidence in the Ecuador trial record and scientifically
          replicated the soil and water samples in the Ecuador trial judgment with an
          extensive field sampling operation conducted by a one of the world’s most
          prestigious environmental firms, The Louis Berger Group.

        o At pages 117-140, the brief reviews the profound credibility flaws of Chevron’s
          star witness, Alberto Guerra—whose testimony constitutes the only direct evidence
          claiming there was a corrupt “bribe” agreement in the Ecuador trial. The analysis
          extends to point out the uselessness of the “documentary evidence” that Chevron
          has claimed circumstantially supports Guerra’s testimony despite his credibility
          flaws.

        o Pages 143-156 review the forensic analysis by leading authority J. Christopher
          Racich of the hard drives taken from the computers of the Ecuador trial judge. The
          Racich examination demonstrates that Guerra’s “bribe” story, which lies at the
          heart of Judge Kaplan’s RICO judgment, is unequivocally false. The brief also
          rebuts Chevron’s various desperate attempts to minimize the impact of this
          groundbreaking evidence, which never was considered by Judge Kaplan nor the
          U.S. appellate court that affirmed Kaplan’s judgment. (Pages 140-43 and 156-67
          provide additional reasons why Chevron’s “bribe” and “ghostwriting” claims are
          unconvincing.)

 •   An amicus brief dated May 1, 2017, filed on behalf of environmental organizations and
     prepared by lawyers at Earthrights International, details the corrupt nature of Chevron’s
     multiple attempts to “taint” the Ecuadorian environmental judgment as a fraud, including
     by paying Guerra for false testimony. http://chevrontoxico.com/assets/docs/2017-05-01-
     aw-ran-amicus-brief.pdf

 •   Mr. Donziger’s written direct testimony in the RICO case is available at
     http://stevendonziger.com/wp-content/uploads/2013/11/Donziger-Witness-Statement-
     Final.pdf. An overview of Mr. Donziger challenges to the RICO Judgment and its
     affirmance, containing extensive links to independent source materials, is available at
     http://stevendonziger.com/wp-content/uploads/2017/05/KaplanRebuttal.pdf.

 •   Video. Documentary films and other video evidence are useful to rebut Chevron’s baseline
     claim that the claims in the environmental case were a “sham”—a claim necessary to the
     company’s argument that the litigation pursued by Mr. Donziger and others was
     tantamount to “extortion.”




                                            17
       Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 54 of 113
                                                        Human Rights Petition of Steven R. Donziger
                                                                             Briefing Memorandum
                                                                           Substance of the Petition


               o A recent TeleSUR documentary on the status of the Ecuador contamination and the
                 affected communities’ ongoing struggle for justice is available at
                 https://www.youtube.com/watch?v=umYqYmU7xxI.

               o A more detailed 15-minute video explaining the technical aspects of Chevron’s
                 contamination    is    available     at    https://chevrontoxico.com/news-and-
                 multimedia/2012/0208-the-true-story-of-chevrons-ecuador-disaster.

               o A compilation of Chevron internal video (given to civil society groups by a whistle-
                 blower) showing Chevron technicians discovering oil contamination at inspections
                 sites that the company’s technicians later sought to hide from the Ecuadorian court
                 is available at http://amazonwatch.org/news/2015/0408-the-chevron-tapes.

               o A short documentary and commentary by Mr. Donziger is available at
                 https://vimeo.com/75415296.

        •   News articles. Thousands of news reports have been filed on the Ecuador environmental
            case and Chevron’s retaliatory litigation. Articles focusing in particular on Chevron’s
            campaign to “demonize” Mr. Donziger and avoid liability by tainting the Ecuadorian
            Judgment with “fraud” claims include:

               o Rex Weyler, Chevron’s SLAPP suit against Ecuadorians (Greenpeace, 2018), at
                 https://www.greenpeace.org/international/story/16448/chevrons-slapp-suit-
                 against-ecuadorians-corporate-intimidation/,

               o James North, Ecuador’s Battle for Environmental Justice Against Chevron (The
                 Nation,    2015),       at     https://www.thenation.com/article/ecuadors-battle-
                 environmental-justice-against-chevron/

               o Alexander Zaitchek, Sludge Match: Inside Chevron’s $9 Billion Legal Battle With
                 Ecuadorean         Villagers        (Rolling      Stone,       2014),         at
                 https://www.rollingstone.com/politics/news/sludge-match-chevron-legal-battle-
                 ecuador-steven-donziger-20140828.

               o Katie Redford (EarthRights International), The New Corporate Playbook, Or What
                 To Do When Environmentalists Stand In Your Way (Huffington Post, 2016), at
                 https://www.huffingtonpost.com/katie-redford/the-new-corporate-
                 playboo_b_10599544.html.

V.      Witnesses

     A preliminary list of potentially useful witnesses will be provided to the IACHR as part of the
     Petition.




                                                   18
         Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 55 of 113
                                                               Human Rights Petition of Steven R. Donziger
                                                                                    Briefing Memorandum
                                                                                  Substance of the Petition


VI.        Exhaustion of Remedies

       As noted above, the means available to challenge the primary vehicle for the attacks on Mr.
       Donziger (the RICO case) have been fully exhausted all the way to denial of certiorari review by
       the U.S. Supreme Court. Other components of the persecution, such as the issuance of money
       judgments against Mr. Donziger and the authorization of execution procedures and related
       discovery, is final in the first instance and the possibility of further relief from the same authorities
       that authorized the RICO lawsuit itself is sufficiently remote as to be futile under Rule of Procedure
       31(2)(b) and the applicable jurisprudential standards. Other components, such as proceedings
       before the lawyer disciplines authorities and the New York state courts, are also final to the extent
       that interim suspension has been imposed, and while the possibility of remedy to the New York
       Court of Appeals is perhaps not futile (although certain remote), the seriousness of the prejudice
       currently being suffered by Mr. Donziger as a result of the suspension is sufficient to justify
       consideration by the Commission at the current stage, supplemental to the remainder of the
       petition.

       Chevron has initiated a wide-ranging campaign of efforts to attack the Ecuador Judgment, such as
       the BIT arbitration noted above. Some of those proceedings are ongoing. Additionally, the affected
       Ecuadorian communities have initiated proceedings to enforce the Ecuadorian environmental
       judgment against Chevron’s assets in Canada, and Chevron has responded by trying to use Judge
       Kaplan’s RICO decision to control the outcome in Chevron’s favor in those proceedings. None of
       these proceedings, however, raise, much less duplicate, the issues of the legitimacy of the use civil
       RICO and the fairness of the RICO trial under the human rights standards of the Declaration, nor
       are any of them capable of leading to an effective settlement of such issues under Rule 33.

VII.       Request for Relief

       For all the foregoing reasons, Mr. Donziger respectfully requests that the Commission:

           1. Register this petition according to Articles 51-52 and 29 of the Commission’s Rules of
              Procedure, or notify Mr. Donziger through his undersigned representative of any concerns
              as to the requirements of the Rule 28 or any other Rules.

           2. Request an appropriate response pursuant to Article 30 of the Rules, declare the petition
              admissible pursuant to Article 36, and initiate proceedings on the merits under Rule 37-39,
              including public hearings pursuant to Rule 61-70.

           3. With respect to the ongoing proceedings to permanently strip Mr. Donziger of his New
              York law license without an evidentiary hearing, supra at Part I.E, Part IV, Mr. Donziger
              plans to request precautionary measures limited to a request that the appropriate authorities
              in New York allow Mr. Donziger to contest the facts of the allegations against him with
              evidence at a public hearing, consistent with due process.




                                                          19
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 56 of 113
                                                   Human Rights Petition of Steven R. Donziger
                                                                        Briefing Memorandum
                                                                      Substance of the Petition


 4. Declare that the authorities indicated in Part II are responsible for violation of Mr.
    Donziger’s rights under Articles XXVI, XVIII, XVII, V, XXIII, IV, XXI, and XXII of the
    Declaration.

 5. Recommend such remedies as the Commission considers adequate and effective to address
    the violations, including, inter alia, reconsideration, by an impartial tribunal, of the
    legitimacy of the use of civil RICO procedures in Mr. Donziger’s case and the substance
    of the underlying claims against him; a public acknowledgment of violation and apology;
    the taking of appropriate steps to sanction unethical conduct by Chevron, Gibson Dunn,
    and other entities involved in the presentation of false evidence in the RICO case; the taking
    of measures sufficient to protect Mr. Donziger’s property and livelihood; the issuance of
    appropriate compensation for Mr. Donziger; and the establishment of an independent
    public body to investigate the broader threats posed by the use of civil RICO and other
    litigation by corporations against human rights defenders.




                                              20
    Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 57 of 113
                                                               Human Rights Petition of Steven R. Donziger
                                                                                    Briefing Memorandum
                                                                                                Conclusion


                                                 CONCLUSION

Mr. Donziger has been widely celebrated for his tenacity in advocating for the Ecuadorian
communities affected by Chevron’s contamination for the last 25 years. But the public has been
all too willing to accept that he will be required to bear an enormous personal cost for his advocacy.
Journalists who cover Chevron’s attacks on Mr. Donziger often celebrate Chevron’s “creativity”
and refer to the case as a “giant game”; one journalist who has written extensively on human rights
issues compared it to a television show, wondering what Chevron’s “showrunners” would come
up with next.

This glibness masks the real and painful consequences of Chevron’s abusive tactics. While Mr.
Donziger has been able to continue his advocacy long past when most defenders would have been
forced to abandon their clients, and is grateful for the support he has received, the reality is that
Chevron’s cynical deployment of the politics of personal destruction and “demonization” have put
enormous emotional strain on him, and now threaten to bankrupt him, destroy his livelihood, and
hurt his family’s future. This cannot be accepted as the “cost of doing business” in the area of
human rights advocacy against powerful corporations.

U.S. judicial and lawyer discipline authorities have utterly failed to appreciate the most
fundamental fact about the attacks on Mr. Donziger: they are a response to Mr. Donziger’s
advocacy on a plainly legitimate public interest and human rights matter. They are designed to
serve Chevron’s interest in avoiding liability. Until this fact gets put at the center of institutional
responses to attacks on Mr. Donziger—and at the center of any self-serving corporate litigation
against any human rights defender—legitimate processes of law will far too easily be abused by
powerful litigants to the detriment of human rights defenders, their respective causes, and global
respect for human rights.

The principles to which the United States has committed itself demand both that Mr. Donziger be
treated consistently with the due process and free expression requirements of the Declaration and
that a human rights perspective be taken into account in the U.S. judiciary’s appreciation corporate
litigation against human rights defenders generally. In particular, the use of quasi-criminal RICO
claims against human rights defenders by corporations appears difficult to justify in any
circumstances in light of the profound free expression, free association, and due process problems
it raises under hemispheric human rights standards.3

In light of the utter failure of U.S. judicial and other public authorities to address these issues—
and indeed, the complicity of those authorities in the attendant human rights violations—the
Commission can and must initiate a rights-respecting process for Mr. Donziger to seek justice. The
Commission must act to begin changing the larger conversation, redirecting it from imagined
threats to U.S. consumers and “compan[ies] of considerable importance to our economy” back to

3
     In coalition with other human rights and environmental defenders, Mr. Donziger expects to raise the particular
     issue of the use of civil RICO by corporations against defenders as part of a request for a thematic hearing before
     the Commission.


                                                          21
    Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 58 of 113
                                                           Human Rights Petition of Steven R. Donziger
                                                                                Briefing Memorandum
                                                                                            Conclusion


the core human rights principles to which the United States has committed itself. While
developments such as the aforementioned “Protect the Protest” coalition are encouraging,4 the
bulwark of public opinion needs the support and expertise of human rights institutions in order to
grow in a direction that will ensure better respect for human rights in the future and demand
accountability for existing victims of human rights violations.




4
     See, e.g., https://twitter.com/SLAPPtaskforce/status/1037419903102447617.


                                                      22
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 59 of 113




            EXHIBIT 99
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 60 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 61 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 62 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 63 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 64 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 65 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 66 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 67 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 68 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 69 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 70 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 71 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 72 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 73 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 74 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 75 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 76 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 77 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 78 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 79 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 80 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 81 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 82 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 83 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 84 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 85 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 86 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 87 of 113




          EXHIBIT 100
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 88 of 113 1
       i582che1

1      UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
2      ------------------------------x

3      CHEVRON CORPORATION,

4                        Plaintiff,                  New York, N.Y.

5                   v.                               11 Civ. 691(LAK)

6      STEVEN DONZIGER, et al.,

7                        Defendants.

8      ------------------------------x               Argument

9                                                    May 8, 2018
                                                     4:40 p.m.
10
       Before:
11
                               HON. LEWIS A. KAPLAN,
12
                                                     District Judge
13

14
                                      APPEARANCES
15

16
       GIBSON, DUNN & CRUTCHER, LLP
17          Attorneys for Plaintiff
       BY: RANDY M. MASTRO
18          ANDREA E. NEUMAN
            ANNE CHAMPION
19          ALEJANDRO A. HERRERA

20
       STERN & KILCULLEN, LLC
21          Attorneys for Plaintiff
       BY: HERBERT J. STERN
22

23     STEVEN R. DONZIGER
            Pro Se Defendant
24

25


                         SOUTHERN DISTRICT REPORTERS, P.C.
                                   (212) 805-0300
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 89 of 113 20
       I58HChe2

1      other jurisdictions, which you yourself said was valid and,

2      obviously, the Second Circuit said was valid and permissible.

3      This is why you wrote, if you think back to four years ago when

4      I raised this issue, you said:       At least as long as no

5      collections, that is, collections from enforcing the judgment,

6      are made in respect to the Lago Agrio judgment and funneled

7      to --

8                 THE COURT:   Suppose you settle the case for

9      $20 billion.    You think that might be a collection within the

10     meaning of what I wrote?

11                MR. DONZINGER:    Yes.   But there's no settlement.

12     There's no collection.

13                THE COURT:   So it doesn't have to be by execution?

14                MR. DONZINGER:    I haven't really thought that issue

15     through.    All I'll say is there has been no collection on the

16     judgment.    There might not ever be a collection on the

17     judgment.    You have ruled in the RICO judgment that this

18     judgment can be enforced anywhere in the world except in the

19     United States by me and two other people.        That was your

20     ruling.

21                THE COURT:   Well, that's your version.

22                MR. DONZINGER:    Well, I believe that's your ruling.

23     And then you said the New York judgment would not permit

24     Donzinger from being paid, just as he has been paid at least

25     $958,000 and likely considerably more over the last nine or ten


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805-0300
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 90 of 113




          EXHIBIT 101
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 91 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 92 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 93 of 113




          EXHIBIT 102
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 94 of 113


                                                                  Page 2368
SOUTHERN DISTRICT OF NEW YORK
------------------------------x

CHEVRON CORPORATION,

                  Plaintiff,

             v.                                  11 Cv. 0691 (LAK)

STEVEN R. DONZIGER, et al.,

                  Defendants.

------------------------------x
                                                 November 18, 2013
                                                 9:35 a.m.

Before:

                         HON. LEWIS A. KAPLAN
                                            District Judge

                                APPEARANCES

GIBSON, DUNN & CRUTCHER LLP
     Attorneys for Plaintiff
BY: RANDY M. MASTRO
     ANDREA E. NEUMAN
     REED M. BRODSKY
     JEFFERSON E. BELL
     ANNE CHAMPION

FRIEDMAN RUBIN
     Attorneys for Donziger Defendants
BY: RICHARD H. FRIEDMAN
     DEE TAYLOR

LITTLEPAGE BOOTH
     Attorneys for Donziger Defendants
BY: ZOE LITTLEPAGE
     RAINEY BOOTH

GOMEZ LLC
     Attorneys for Defendants Hugo Camacho, Javier Piaguaje
BY: JULIO C. GOMEZ
     Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 95 of 113


                                                                       Page 2488
 1   there about your case, didn't you say that?

 2   A.   It's possible.     I don't know if I said it.

 3   Q.   We'll come back to it, sir.

 4               Am I correct that between 2003 and 2009, Joseph Kohn

 5   was funding the litigation?

 6   A.   During those years he was the primary funder, but not the

 7   only funder.

 8   Q.   And am I also correct, sir, that over that period of time,

 9   2003 to 2009, Mr. Kohn paid you over $1 million in connection

10   with this case, the Lago Agrio Chevron case?

11   A.   It sounds about right.       I don't know exactly.

12   Q.   And, sir, isn't it also the case that in 2007 and 2008 --

13   strike that.

14               Isn't it also the case that in late aughts Russ DeLeon

15   also became a funder on the Lago Agrio Chevron case?

16   A.   That is correct, yes.

17   Q.   And Mr. DeLeon is someone you know from school days?

18   A.   Yes.

19   Q.   And Mr. DeLeon now lives on Gibraltar, correct?

20   A.   No.

21   Q.   He's a fugitive from U.S. justice, isn't he, sir?

22   A.   No.

23   Q.   Isn't it a fact, sir, that in 2007 and 2008, Mr. DeLeon

24   also paid you over $800,000?

25   A.   For --
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 96 of 113




          EXHIBIT 103
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 97 of 113




Subject: Resolutions

Dear Steven and Patricio,

I attach the resolutions from the executive council regarding approval for the investments.


Regards,
Gladys Solana
ADF SECRETARY


Contact:
Carlos Guamán Gaibor: 0959092492
ADF PRESIDENT




                                                                                      JVM 003762
CERT. ULG VER: JD
  Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 98 of 113




                                                                                    Amazon Defense Front
                                          CERTIFICATION


In my capacity as Secretary of the Amazon Defense Front (ADF), I hereby provide the resolution
issued by the Executive Council at an extraordinary meeting held on August 29 of this year. The
resolution states:


   1. Based on Article 32(h) of the bylaws of the Amazon Defense Front, the Executive Council
      authorizes member Carlos Humberto Guamán Gaibor, legal representative of the ADF, to
      sign the financing agreement for US$ 300,000, which will be used for expenses incurred
      to enforce the “Aguinda v. Chevron” judgment in Canada.


Issued and signed in Nueva Loja, on August 29, 2016.


                                                 [signed]
                                           Ms. Gladys Solano
                                         SECRETARY - ADF




                                                                            ADF
                                                                            Amazon Defense Front

        Address: Calles Eloy Alfaro No. 801 and Progreso – Telefax 593 (06) 2831 930 – Lago Agrio, Nueva Loja
                                                                     frentededefensadelaamazonia@gmail.com
                                                                                                    [illegible]



                                                                                                 JVM 003763
CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 99 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 100 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 101 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 102 of 113




          EXHIBIT 104
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 103 of 113




                                                                                              Amazon Defense Front
                                                                                                    www.fda.org.ec
                                                                                                Sucumbíos - Ecuador


                                             CERTIFICATION

  In my capacity as Secretary of the Amazon Defense Front (ADF), I hereby provide the
  resolution issued by the Executive Council at the extraordinary meeting held on July
  4 of this year. The resolution states as follows:

    1. Based on Article 32(h) of the bylaws of the Amazon Defense Front, the Executive
       Council authorizes member Carlos Humberto Guamán Gaibor, legal
       representative of the ADF, to sign the financing agreement in the amount of US$
       250,000, which will be used exclusively for enforcement of the “Aguinda v.
       Chevron” judgment in Canada.

  Issued and signed in Nueva Loja on July 4, 2016.




                                                 [signed]
                                          Ms. Gladys Solano
                                 SECRETARY OF THE ADF




                                                                                      ADF
                                                                                      Amazon Defense Front


                Address: Eloy Alfaro No. 801 and Progreso Street - Telefax 593 (06) 2831 930 - Lago Agrio, Nueva Loja
                                                                             frentededefensadelaamazonia@gmail.com



                                                                                                              JVM 003929


CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 104 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 105 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 106 of 113




          EXHIBIT 105
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 107 of 113




                                                                                              Amazon Defense Front
                                                                                                    www.fda.org.ec
                                                                                                Sucumbíos - Ecuador


                                             CERTIFICATION

  In my capacity as Secretary of the Amazon Defense Front (ADF), I hereby provide
  the resolution issued by the Executive Council at the extraordinary meeting held on
  April 25 of this year. The resolution states as follows:

    1. Based on Article 32(h) of the bylaws of the Amazon Defense Front, the
       Executive Council authorizes member Carlos Humberto Guamán Gaibor, legal
       representative of the ADF, to sign the financing agreement in the amount of
       US$ 250,000, which will be used exclusively for enforcement of the “Aguinda
       v. Chevron” judgment in Canada.

  Issued and signed in Nueva Loja on April 25, 2016.




                                                 [signed]
                                          Ms. Gladys Solano
                                 SECRETARY OF THE ADF




                                                                                      ADF
                                                                                      Amazon Defense Front

                Address: Eloy Alfaro No. 801 and Progreso Street - Telefax 593 (06) 2831 930 - Lago Agrio, Nueva Loja
                                                                             frentededefensadelaamazonia@gmail.com



                                                                                                                MKS-0007999


CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 108 of 113



Cumbayá, May 1, 2016

Mr. Carlos Guamán
President
Amazon Defense Front
C/O ADF Advisors
Francisco de Orellana.

Ref.: Legal opinion on the Investor Agreement between the ADF and an undisclosed investor for
USD $250,000.00.

Dear Carlos:
Regarding the above-referenced matter and at your express request in the message dated April
29, 2016, I am writing you to submit for your consideration my legal opinion on the suggestion
of executing the above agreement, which you, as the Front’s legal representative, would sign.

Clarifications
1. I refer to the text you sent in the above-referenced email.
2. I have not received the authorizing documents required for the agreement, such as:
identifications, powers of attorney, appointments or certificates of appearance.
Consequently, this is my opinion about what has been provided to me and the explanations that
Steven Dozinger has given me about the background on signing the agreement.
I offer no opinion about whether or not it is advisable to execute the agreement or about the
agreement’s conditions because the Front is responsible for that decision and, therefore, my
opinion is strictly legal.

The parties
1. The investor’s identity should be known. As Steven has explained to me, it has been requested
that that information be kept confidential, but it will be provided. The purpose of this is to ensure
that it does not become a potential problem. It is my understanding that Steven has also taken
care of this matter.
2. At the signing of the agreement, the meeting minutes, allowing and authorizing you to sign the
agreement, should be included.
3. The meeting announcement for the meeting where you receive authorization to sign the
agreement should expressly include an agenda item about your authorization to sign the
agreement.



                                                                                     MKS-0008000



CERT. ULG VER: JD
 Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 109 of 113



Regarding the Agreement’s Content

1. I recommended that the contractual jurisdiction be a court of arbitration, which could be in
Canada. However, since it is an unrelated jurisdiction with an expeditious judicial system, I don’t
think this point is vital.
2. The text about the investor’s Escrow Agent being the one who will manage the money from
the recovery should be clarified. I understood it this way, but Steven explained that this is not
what the agreement says and that this Escrow Agent mentioned in the agreement is only
responsible for managing the investments made by the investor and funneling those payments.
3. Whether the investor has a right to re-invest a similar amount in each round with a 25%
discount should be clarified. Steven explained to me that the intention, in fact, is for the investor
to have the option of making that additional investment only when the ADF asks another
investor to contribute. So this would need to be clarified, stating how many times the investor
can do this or whether it is available one time only.
4. Requiring the receiver of the money to guarantee the investor priority payment is logical. But
the fact that this obligation extends to anyone who has an interest is unrelated to the agreement
itself. However, I have been told that the investor is imposing this requirement.
5. To clarify, the Latin term “pari-passu” means on equal footing.


Sincerely,

Dr. Patricio Salazar Córdova




                                                                            MKS-0008001



CERT. ULG VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 110 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 111 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 112 of 113
Case 1:11-cv-00691-LAK-RWL Document 2128-1 Filed 11/07/18 Page 113 of 113
